ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-09-13_JUD_01_IN_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

APPLICATION BY NICARAGUA FOR PERMISSION
TO INTERVENE

JUDGMENT OF 13 SEPTEMBER 1990

1990

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

REQUÊTE DU NICARAGUA À FIN D'INTERVENTION

ARRÊT DU 13 SEPTEMBRE 1990
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/ Honduras),
Application to Intervene, Judgment, I.C.J. Reports 1990, p. 92

Mode officiel de citation :

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
requête à fin d'intervention, arrêt, C.I.J. Recueil 1990, p. 92

 

Sales number S8 4
N° de vente :

 

 

 
92

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1990

13 septembre 1990

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

REQUÊTE DU NICARAGUA À FIN D’ INTERVENTION

Intervention fondée sur l’article 62 du Statut.

Article 81 du Règlement de la Cour — Présentation en temps utile de la requête à
fin d'intervention — Requête déposée à un stade avancé de la procédure et conte-
nant une demande de modification de la composition de la Chambre ou de son
mandat — Question de savoir s’il est nécessaire de définir le différend au moyen de
négociations préalables sur l’objet de l'intervention.

Portée, au regard de la requête du Nicaragua, de la décision rendue en l'affaire
de I’Or monétaire pris à Rome en 1943.

Intérêt d'ordre juridique susceptible d’être affecté par la décision à rendre en l'es-
pèce — Limitation de la portée de l'intervention autorisée — Charge de la preuve
incombant à l'Etat demandant à intervenir.

Intérêt invoqué par le Nicaragua — Question de savoir si un intérêt d'ordre juri-
dique du Nicaragua est susceptible d'être affecté par une décision sur la thèse d’une
Partie, selon laquelle il existe dans le golfe de Fonseca un «condominium» des
Etats riverains, ou par une décision sur la thèse de l'autre Partie, selon laquelle il
existe entre eux une «communauté d'intérêts » — Question de savoir s'il a été suffi-
samment démontré qu'il existe un intérêt d'ordre juridique du Nicaragua en
matière de délimitation des espaces maritimes dans le golfe et que cet intérêt est
susceptible d'être affecté — Question de savoir si un intérêt relatif à des règles et
principes juridiques d'ordre général suffit — Question de savoir s'il a été suffisam-
ment démontré qu'il existe un intérêt d'ordre juridique du Nicaragua susceptible
d'être affecté par une éventuelle décision sur un droit des Parties, en dehors du
golfe, à une mer territoriale, un plateau continental ou une zone économique exclu-
sive, ou sur une délimitation.

Objet de l'intervention — Objet consistant à informer la Cour de la nature des
droits du Nicaragua qui peuvent être en litige — Objet consistant à protéger des

4

1990
13 septembre
Role général
n° 75
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 93

droits par tous les moyens juridiques possibles — Etat désireux d'intervenir ne
demandant pas qu'il soit statué sur ses propres demandes.

Question de savoir si l'existence d'un lien valable de juridiction entre l'Etat
demandant à intervenir et les parties est une condition de l'intervention — Rapport
entre l'intervention et le principe de la juridiction consensuelle — Par elle-même,
l'autorisation d'intervenir ne fait pas de l'Etat qui en bénéficie une partie à l’ins-
tance. |

Droits que l'Etat autorisé à intervenir acquiert en matière de procédure.

ARRÊT

Présents: M. SETTE-CAMARA, président de la Chambre; M. Opa et sir Robert
JENNINGS, juges ; MM. VALTICOs et TORRES BERNARDEZ, juges ad hoc;
M. VALENCIA-OSPINA, Greffier.

En l’affaire du différend frontalier terrestre, insulaire et maritime,
entre

la République d’El Salvador,
représentée par
M. Alfredo Martinez Moreno,
comme agent et conseil,
S. Exc. M. Roberto Arturo Castrillo Hidalgo, ambassadeur aux Pays-Bas,
comme coagent,
et
S. Exc. M. José Manuel Pacas Castro, ministre des relations extérieures,
assistés de

M. Keith Highet, professeur adjoint de droit international 4 la Fletcher
School of Law and Diplomacy et membre des barreaux de New York et du
district de Columbia,

M. Elihu Lauterpacht, C.B.E., Q.C., directeur du Research Centre for Inter-
national Law de l’Université de Cambridge; Fellow du Trinity College de
Cambridge,

M. Prosper Weil, professeur émérite à l’Université de droit, d’économie et de
sciences sociales de Paris,

comme conseils et avocats,
et de

M. Anthony J. Oakley,
M™ Celina Quinteros,
M™e Ana Elizabeth Villalta Vizcara,

comme conseillers,
et

la République du Honduras,
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 94

représentée par
S. Exc. M. Ramon Valladares Soto, ambassadeur aux Pays-Bas,
comme agent,
assisté de

M. Derek W. Bowett, C.B.E., Q.C., LI.D., F.B.A., professeur de droit interna-
tional à l’Université de Cambridge, titulaire de la chaire Whewell,

comme conseil et avocat,

et de

M. Arias de Saavedra y Muguelar, ministre, ambassade du Honduras aux
Pays-Bas,

M™e Salomé Castellanos, ministre-conseiller à l’ambassade du Honduras
aux Pays-Bas,

comme conseillers,

Sur la requéte a fin d’intervention déposée par la République du Nicaragua,

représentée par
S. Exc. M. Carlos Argiiello Gomez, ambassadeur,
comme agent et conseil,
assisté de

M. Ian Brownlie, Q.C., F.B.A., professeur de droit international public à
l'Université d’Oxford, titulaire de la chaire Chichele; Fellow de l’AIl Souls
College d'Oxford,

M. Antonio Remiro Brotons, professeur de droit international public à l’'Uni-
versidad Autonoma de Madrid,

comme conseils et avocats,

LA CHAMBRE DE LA COUR INTERNATIONALE DE JUSTICE constituée pour con-
naître de l’affaire susmentionnée,

ainsi composée,
après délibéré,
rend l'arrêt suivant:

1. Par notification conjointe du 11 décembre 1986 déposée au Greffe de la
Cour le même jour, les ministres des relations extérieures de la République du
Honduras et de la République d’El Salvador ont transmis au Greffier une copie
certifiée conforme d’un compromis en langue espagnole intitulé «COMPROMISO
ENTRE HONDURAS Y EL SALVADOR PARA SOMETER A LA DECISION DE LA CORTE
INTERNACIONAL DE JUSTICIA LA CONTROVERSIA FRONTERIZA TERRESTRE, INSULAR Y
MARITIMA EXISTENTE ENTRE LOS DOS ESTADOS, SUSCRITO EN LA CIUDAD DE
ESQUIPULAS, REPUBLICA DE GUATEMALA, EL DIA 24 DE MAYO DE 1986 », dont l’entrée
en vigueur était fixée au 1° octobre 1986.

2. Jusqu’a présent les Parties n’ont pas fourni à la Cour de traduction com-
mune de ce compromis dans l’une des langues officielles de la Cour et ni l’une
ni l’autre n’en a soumis sa propre traduction.

3. Le texte espagnol du compromis est ainsi libellé:
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 95

« COMPROMISO ENTRE HONDURAS Y EL SALVADOR PARA SOMETER A LA DECI-

SION DE LA CORTE INTERNACIONAL DE JUSTICIA LA CONTROVERSIA FRONTERIZA

TERRESTRE, - INSULAR Y MARITIMA EXISTENTE ENTRE LOS DOS ESTADOS,

SUSCRITO EN LA CIUDAD DE ESQUIPULAS, REPUBLICA DE GUATEMALA, EL DIA
24 DE MAYO DE 1986

El Gobierno de la Repiblica de Honduras y el Gobierno de la Republica de
El Salvador,

Considerando que el 30 de octubre de 1980, en la ciudad de Lima, Peru,
suscribieron el Tratado General de Paz, por medio del cual, inter alia, delimi-
taron la frontera terrestre de ambas Republicas en aquellas secciones en
donde no existia controversia;

Considerando que dentro del plazo previsto en los articulos 19 y 31 del Tra-
tado General de Paz, de 30 de octubre de 1980, no se llegé a un arreglo directo
sobre las diferencias de limites existentes con respecto a las demas zonas
terrestres en controversia, y en lo relativo a la situaciôn juridica insular y de
los espacios maritimos;

Han designado como sus respectivos Plenipotenciarios, Honduras al
Senor Ministro de Relaciones Exteriores, Abogado Carlos Lopez Contreras, y
El Salvador al Sefior Ministro de Relaciones Exteriores, Licenciado
Rodolfo Antonio Castillo Claramount, quienes, una vez encontrados en buena
y debida forma sus Plenos Poderes;

CONVIENEN EN LO SIGUIENTE:

Articulo 1°
Constitucion de una Sala

1. En aplicaciôn del Articulo 34 del Tratado General de Paz suscrito el
30 de octubre de 1980, las Partes someten las cuestiones mencionadas en el
Articulo Segundo del presente Compromiso a una Sala de la Corte Internacio-
nal de Justicia, compuesta por tres miembros, con la anuencia de las Partes,
las cuales la expresarän en forma conjunta al Presidente de la Corte, siendo
esta conformidad esencial para la integraciôn de la Sala, que se constituira de
acuerdo a los Procedimientos establecidos en el Estatuto de la Corte y en el
presente Compromiso.

2. Adicionalmente, integrarän la Sala dos jueces ad-hoc especialmente
nombrados uno por El Salvador y otro por Honduras; los que podrän tener la
nacionalidad de las Partes.

Articulo 2°
Objeto del litigio
Las Partes solicitan a la Sala:

1. Que delimite la linea fronteriza en las zonas o secciones no descritas en
el Articulo 16 del Tratado General de Paz, de 30 de octubre de 1980.
2. Que determine la situaciôn juridica insular y de los espacios maritimos.

Articulo 3°
Procedimiento

1. Las Partes solicitan a la Sala autorizar que el procedimiento escrito
consista en:
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 96

a) una Memoria presentada por cada una de las Partes, a mas tardar diez
meses después de la notificaciôn de este Compromiso a la Secretaria de la
Corte Internacional de Justicia;

b) una Contramemoria presentada por cada urta de las Partes, a mds tardar
diez meses después de la fecha en que se haya recibido la copia certificada
de la Memoria de la otra Parte;

c) una réplica presentada por cada una de las Partes, a mas tardar diez meses
después de la fecha en que se haya recibido la copia certificada de la
Contramemoria de la otra Parte;

d) la Corte podra autorizar, o prescribir la presentacién de una Duplica, si
las Partes estan de acuerdo a este respecto o si la Corte decide de oficio o a
solicitud de una de las Partes si esta pieza de procedimiento es necesaria.

2. Las piezas antes mencionadas del procedimiento escrito y sus anexos
presentadas al Secretario, no seran trasmitidas a la otra Parte, en tanto el
Secretario no haya recibido la pieza de procedimiento correspondiente a dicha
parte.

3. El procedimiento oral, la notificaciôn del nombramiento de los respecti-
vos agentes de las Partes y cualesquiera otras cuestiones procesales, se ajusta-
ran a lo dispuesto en el Estatuto y el Reglamento de la Corte.

Articulo 4°
Idiomas

El caso se ventilaré en los idiomas inglés y francés, indistintamente.

Articulo 5°
Derecho aplicable

Dentro del marco del apartado primero del Articulo 38 del Estatuto de la
Corte Internacional de Justicia, la Sala, al dictar su fallo, tendré en cuenta las
normas de derecho internacional aplicables entre las Partes, incluyendo, en lo
pertinente, las disposiciones consignadas en el Tratado general de Paz.

Articulo 6°
Ejecucién de la Sentencia

1. Las Partes ejecutaran la sentencia de la Sala en un todo y con entera
buena fe. A este fin, la Comision Especial de Demarcacién que establecieron
mediante el Convenio de 11 de febrero de 1986, iniciara la demarcaciôn de la
linea fronteriza fijada por la sentencia, a mas tardar tres meses después de la
fecha de la misma y continuara diligentemente sus actuaciones hasta
concluirla.

2. Para tal efecto, se aplicarän las reglas establecidas sobre la materia, en el
mencionado Convenio de creacién de la Comision Especial de Demarcacion.

Articulo 7°
Entrada en vigor y Registro

1. El presente Compromiso entrara en vigor el 1° de octubre de 1986, una vez
que se haya cumplido con los procedimientos constitucionales de cada Parte.

2. Sera registrado en la Secretaria General de las Naciones Unidas de
conformidad con el Articulo 102 de la Carta de la Naciones Unidas, conjunta-
mente o por cualquiera de las Partes. Al mismo tiempo se hard del conoci-
miento de la Organizacion de los Estados Americanos.
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 97

Articulo 8°
Notificacion

1. En aplicacién del Articulo 40 del Estatuto de la Corte Internacional
de Justicia, el presente Compromiso sera notificado al Secretario de la misma
por nota conjunta de las Partes. Esta notificacién se efectuard antes del
31 de diciembre de 1986.

2. Si esa notificaciôn no se efectua de conformidad con el parrafo prece-
dente, el presente Compromiso podra ser notificado al Secretario de la Corte
por cualquiera de las Partes dentro del plazo de un mes siguiente a la fecha
prevista en el parrafo anterior.»

4. Comme l’indique son titre, le compromis a été signé à Esquipulas (Répu-
blique du Guatemala) le 24 mai 1986; son préambule se réfère à la conclusion,
le 30 octobre 1980, à Lima (Pérou), d’un traité général de paix entre les deux
Etats, traité dans lequel il était notamment procédé à la délimitation de certains
secteurs de leur frontière terrestre commune; en outre, il est pris acte dans le
compromis qu'aucun règlement direct n’a été atteint en ce qui concerne les
autres zones terrestres ou «la situation juridique des îles et des espaces mari-
times ».

5. Conformément à l’article 40, paragraphe 3, du Statut de la Cour et à l’ar-
ticle 42 du Règlement de la Cour, le Greffier a transmis copie de la notification
conjointe et du compromis au Secrétaire général de l’Organisation des
Nations Unies, aux Membres des Nations Unies et aux autres Etats admis à
ester devant la Cour. |

6. Le 17 février 1987, les Parties ont été dûment consultées au sujet de la
composition de la chambre de la Cour envisagée dans le compromis, en appli-
cation de l’article 26, paragraphe 2, du Statut et de l’article 17, paragraphe 2, du
Règlement de la Cour.

7. Lors de ces consultations, les Parties ont confirmé ce qui était dit dans le
compromis, à savoir qu’elles consentaient, conformément à l’article 26 du Sta-
tut, à ce que le nombre des juges qui feraient partie de la chambre soit fixé
à trois, plus deux juges ad hoc choisis par les Parties conformément à l’ar-
ticle 31, paragraphe 3, du Statut.

8. En mars 1987, la Cour a été informée que M. Nicolas Valticos avait été
désigné par El Salvador pour siéger comme juge ad hoc à la chambre; en avril
1987, elle a été informée que M. Michel Virally avait été désigné par le Hondu-
ras pour siéger comme juge ad hoc à la chambre.

9. Par ordonnance du 8 mai 1987, la Cour a décidé d’accéder à la demande
des Parties tendant à ce que soit constituée une chambre spéciale pour con-
naître de la présente affaire et elle a déclaré que le 4 mai 1987 M. Oda, M. Sette-
Camara et sir Robert Jennings, juges, avaient été élus pour former, avec les
juges ad hoc susmentionnés, la chambre qui serait saisie de l’affaire, ajoutant
que cette chambre avait été dûment constituée dans la composition suivante:
M. Oda, M. Sette-Camara et sir Robert Jennings, juges, et MM. Valticos
et Virally, juges ad hoc. Le 29 mai 1987 la Chambre a élu M. Sette-Camara
comme président, conformément à l’article 18, paragraphe 2, du Règlement
de la Cour.

10. M. Virally, juge ad hoc, est décédé le 27 janvier 1989 et, par lettre du
8 février 1989, l’agent du Honduras a fait savoir à la Cour que son gouverne-
ment avait désigné M. Santiago Torres Bernardez pour siéger comme juge ad
hoc à sa place. Par ordonnance du 13 décembre 1989, la Cour a déclaré que la
Chambre constituée pour connaître de l’affaire était composée comme suit:

9

+
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 98

M. Sette-Camara, président de la Chambre, M. Oda et sir Robert Jennings,
juges: MM. Valticos et Torres Bernärdez, juges ad hoc.

11. A l’article 3, paragraphe 1, du compromis les Parties ont demandé que la
procédure écrite consiste en un mémoire, un contre-mémoire et une réplique
qui seraient présentés par chacune des Parties dans les délais indiqués dans
cette disposition; le compromis prévoyait aussi que la Cour pourrait autoriser
ou prescrire la présentation de dupliques. Par ordonnance du 27 mai 1987, la
Cour a fixé la date d’expiration du délai pour le dépôt des mémoires; par
ordonnance du 29 mai 1987, la Chambre a autorisé la présentation de contre-
mémoires et de répliques conformément à l’article 92, paragraphe 2, du Règle-
ment et elle a fixé des délais à cet effet.

12. Les mémoires ont été dûment déposés dans le délai, fixé au 1° juin 1988.
A la demande des Parties, les délais pour le dépôt des autres pièces de procé-
dure ont été prorogés par des ordonnances du président de la Chambre prises le
12 janvier 1989 et le 13 décembre 1989. Les contre-mémoires et les répliques ont
été diment déposés dans les délais ainsi prorogés, 4 savoir le 10 février 1989 et
le 12 janvier 1990 respectivement. Le compromis prévoyait cependant la possi-
bilité d’un échange de piéces additionnelles, de sorte que, méme quand les Par-
ties auraient déposé leurs répliques, la date de clôture de la procédure écrite au
sens de l’article 81, paragraphe 1, du Règlement resterait à fixer définitivement.

13. En application de l’article 53, paragraphe 1, de son Règlement, la Cour a
fait droit à des demandes des Gouvernements du Nicaragua et de la Colombie
tendant à ce que les pièces de procédure et les documents qui y étaient annexés
soient tenus à leur disposition; elle y a fait droit le 15 juin 1988 dans le cas du
Nicaragua et le 27 juin 1989 dans celui de la Colombie, après s’être renseignée
auprès des Parties dans l’un et l’autre cas. ;

14, Le 17 novembre 1989, la République du Nicaragua a déposé au Greffe de
la Cour une requête à fin d’intervention dans l’affaire, requête qui était expres-
sément soumise en vertu de l’article 36, paragraphe 1, et de l’article 62 du Statut
de la Cour. Dans cette requête, le Gouvernement du Nicaragua soutenait que
celle-ci «relevlait] exclusivement de la compétence de la Cour plénière en
matière de procédure, et ce non seulement parce qu’il s’agit d’une procédure
incidente, mais aussi pour [des] raisons d’élémentaire équité … (le consentement
et l'égalité des Etats)».

15. Par ordonnance du 28 février 1990, après avoir examiné les observations
écrites des Parties sur la question ainsi soulevée — celle de savoir s’il devait
être statué sur la requête à fin d'intervention par la Cour plénière ou par la
Chambre — ainsi que les observations du Nicaragua en réponse à ces observa-
tions, la Cour a déclaré ce qui suit:

«la question de l’admission d’une requête à fin d'intervention soumise en
vertu de l’article 62 du Statut appelle une décision judiciaire sur le point de
savoir si « un intérêt d’ordre juridique est en cause » pour l’Etat demandant
à intervenir et ... elle ne peut donc être tranchée que par l’organe qui sera
appelé à rendre la décision sur le fond de l’affaire»;

elle a jugé qu’il appartenait à la Chambre constituée pour connaître de la pré-
sente affaire de décider de l’admission de la requête à fin d’intervention en
vertu de l’article 62 du Statut introduite par le Nicaragua.

16. Conformément à l’article 83, paragraphe 1, du Règlement de la Cour, les
deux Parties ont été priées, le 5 mars 1990, de présenter des observations écrites

10
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 99

sur la requête à fin d'intervention déposée par le Nicaragua le 17 novembre
1989. Les deux Parties en ont présenté dans le délai fixé par le président de la
Chambre. Le Honduras a indiqué qu’il ne verrait aucune objection à ce que le
Nicaragua soit autorisé à intervenir aux seules fins de présenter ses vues sur la
situation juridique des eaux situées à l’intérieur du golfe de Fonseca; El Salva-
dor a prié la Chambre de refuser l’autorisation demandée par le Nicaragua.

17. Comme il avait ainsi été fait objection à la requête à fin d'intervention,
des audiences furent tenues conformément à l’article 84, paragraphe 2, du
Règlement de la Cour, les 5, 6, 7 et 8 juin 1990, pour entendre l’Etat désireux
d'intervenir ainsi que les Parties. Au cours de ces audiences, la Chambre a
entendu:

Pour le Nicaragua: S. Exc. M. Carlos Argüello Gomez,
M. Ian Brownlie,
M. Antonio Remiro Brotons.

Pour El Salvador: §.Exc.M. Alfredo Martinez Moreno,
M. Prosper Weil,
M. Elihu Lauterpacht,
M. Keith Highet.

Pour le Honduras: S.Exc. M. Ramon Valladares Soto,
M. Derek W. Bowett.

*

18. Dans sa requéte a fin d’intervention, le Nicaragua a déclaré pour
conclure qu’il

« prie respectueusement la Cour de reconnaitre le bien-fondé de la requéte
du Nicaragua à fin d’intervention dans l’instance entre la République
d’El Salvador et la République du Honduras » (par. 20).

Au début des audiences, il a déclaré:

«le Nicaragua maintient sa requéte 4 fin d’intervention devant la Chambre
de la Cour, mais sous une forme modifiée, en ce sens qu’il ne demande pas
a la Chambre de se prononcer sur les demandes formulées aux para-
graphes 23 et 24 de sa requête initiale du 17 novembre 1989 ».

(Les demandes en question sont reproduites au paragraphe 41 ci-après.)
19. Au nom d’El Salvador la conclusion suivante a été présentée pendant la
procédure orale:

«Que la requête de la République du Nicaragua à fin d’intervention
dans la présente affaire entre El Salvador et le Honduras soit rejetée. »

20. Au nom du Honduras la conclusion suivante a été présentée au sujet de
la requête à fin d’intervention, pendant la procédure orale:

«Premièrement, le Honduras ne verrait pas d’objection à ce que le Nica-
ragua soit autorisé à intervenir dans l’affaire en cours aux seules fins d’ex-
primer son point de vue sur le régime juridique des eaux du golfe. Aux
termes de l’article 62 du Statut, le Nicaragua n’a aucun droit d'intervenir.
Et lorsque la Cour donne à un Etat l’autorisation d’intervenir, elle peut
limiter la portée de cette autorisation à ce qui est nécessaire pour protéger
les intérêts juridiques de cet Etat. On peut même soutenir que la Cour est
tenue de mettre de telles limites à son autorisation. »

11
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 100

21. Pendant la procédure orale les deux Parties ont aussi précisé qu’elles
continuaient à être opposées aux demandes énoncées aux paragraphes 23 et 24
de la requête du Nicaragua (reproduites au paragraphe 41 ci-après).

* *

22. La requête du Nicaragua à fin d’intervention a trait à l’instance
introduite par la notification du compromis conclu le 24 mai 1986 entre
El Salvador et le Honduras. L’article 2 du compromis, qui définit l’objet
du différend, est ainsi rédigé dans sa version originale espagnole:

«Las Partes solicitan a la Sala:

1. Que delimite la linea fronteriza en las zonas o secciones no descri-
tas en el Articulo 16 del Tratado General de Paz, de 30 de octubre de
1980.

2. Que determine la situaciôn juridica insular y de los espacios mari-
timos.»

Comme il a été relevé (paragraphe 2 ci-dessus), les Parties n’ont pas fourni
jusqu’à présent à la Chambre de traduction commune du compromis en
anglais ou en français, bien que le compromis lui-même (art. 4) prévoie
que la procédure se déroulera en anglais ou en français. Aux fins du pré-
sent arrêt, la Chambre estime qu’elle peut néanmoins faire usage de la
traduction ci-après de l’article 2, établie par le Greffe:

«Les Parties demandent à la Chambre:

1. Qu'elle délimite la ligne frontière dans les zones ou secteurs non
décrits à l’article 16 du traité général de paix du 30 octobre 1980.

2. Qu'elle détermine la situation juridique des îles et des espaces
maritimes.»

23. Le différend opposant El Salvador et le Honduras, qui est l’objet de
ce compromis, concerne plusieurs questions distinctes quoique liées à
certains égards. Il est demandé à la Chambre de délimiter la frontière
terrestre entre les deux Etats dans les zones ou secteurs non décrits à l’ar-
ticle 16 du traité général de paix qu’ils ont conclu le 30 octobre 1980; le
Nicaragua ne demande pas à intervenir dans cet aspect de la procédure
(paragraphe 40 ci-après). Il est demandé aussi à la Chambre de « déter-
mine[r] la situation juridique des îles » et celle des «espaces maritimes ».
Le cadre géographique dans lequel s’inscrivent les aspects insulaire et
maritime du différend, ainsi que la nature et la portée du différend tel
qu’il ressort des revendications émises par les Parties devant la Chambre,
sont exposés ci-après.

24, Le golfe de Fonseca s’étend sur la côte pacifique de l’Amérique
centrale; il s'ouvre sur l’océan dans une direction générale sud-ouest. La
côte nord-ouest du golfe fait partie du territoire terrestre d’El Salvador et
la côte sud-est de celui du Nicaragua; le territoire terrestre du Honduras

12
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 101

est situé entre les deux et comporte un important littoral à l’intérieur du
golfe. L’embouchure du golfe, entre Punta Amapala (El Salvador) au
nord-ouest et Punta Cosigüina (Nicaragua) au sud-est, a une largeur de
quelque 19 milles marins. La pénétration du golfe à partir d’une ligne
reliant ces points est de 30 à 32 milles marins. A l’intérieur du golfe de
Fonseca se trouvent un très grand nombre d’îles et d’îlots.

25. El Salvador reconnaît la souveraineté du Honduras sur
Zacate Grande, la plus grande île du golfe, qui est reliée au Honduras
continental par une chaussée, et prie la Chambre de dire que:

« El Salvador exerce et a exercé une souveraineté sur l’ensemble des
îles du golfe de Fonseca, à l’exception de l’île Zacate Grande
qui peut être considérée comme faisant partie de la côte du Hon-
duras».

Pour sa part, le Honduras prie la Chambre de juger que seules les fles de
Meanguera et de Meanguerita sont en litige entre les Parties, de sorte que,
selon lui, la Chambre n’est pas appelée à déterminer la souveraineté sur
l’une quelconque des autres îles; il la prie en outre de déclarer la souverai-
neté du Honduras sur Meanguera et Meanguerita. Bien que les Parties
n’aient pas mentionné les Farallones dans leurs conclusions, la Chambre
déduit de leurs écritures et des exposés oraux qu’elles ont faits au cours de
la présente procédure incidente que ces îles, qui se trouvent du côté du
Nicaragua dans le golfe, sont exclues de leurs revendications. Aucune des
deux Parties ne les a revendiquées et le conseil du Nicaragua a déclaré
devant la Chambre, sans que l’une ou l’autre des Parties le contredise, que
la souveraineté du Nicaragua sur ces îles a été expressément reconnue par
les Parties. Aux fins de la requête à fin d’intervention, il ne semble pas
nécessaire de déterminer à ce stade l'étendue de la compétence de la
Chambre en ce qui concerne les îles du golfe; les deux Parties conviennent
que la Chambre devrait déterminer la souveraineté sur Meanguera et
Meanguerita; exception faite des Farallones, ces îles sont les plus proches
de la côte du Nicaragua.

26. Il n’y a pas lieu de faire ici l'historique détaillé du différend, mais
deux événements concernant les espaces maritimes doivent être men-
tionnés. Premièrement, les eaux du golfe de Fonseca s’étendant entre le
Honduras et le Nicaragua ont en grande partie été délimitées en 1900 par
une commission mixte constituée en application d’un traité conclu entre
les deux Etats le 7 octobre 1894. Les comptes rendus publiés de la délimi-
tation établie par la commission mixte décrivent comme suit cette ligne de
délimitation:

« Desde el punto conocido con el nombre de Amatillo, en la parte infe-
rior del rio Negro, la linea limitrofe es una recta trazada en direccion al
volcan de Cosigüina, con rambo astron6mico Sur, ochenta y seis grados,
treinta minutos Oeste (S. 86° 30’ O.), y distancia aproximada de treinta
y siete kilometros (37 Kms) hasta el punto medio de la bahia de Fonseca,

13
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 102

equidistante de las costas de una y otra Republica, por este lado; y de
este punto, sigue la divisiôn de las aguas de la bahia por una linea, tam-
bién equidistante de las mencionadas costas, hasta llegar al centro de la
distancia que hay entre la parte septentrional de la Punta de Cosigüina y
la meridional de la isla de El Tigre.» («Limites definitivos entre
Honduras y Nicaragua», ministère hondurien des affaires étran-
gères, 1938, p. 24.)

[Traduction]

« Du point connu sous le nom d’Amatillo, sur le cours inférieur du
rio Negro, la ligne limitrophe est une droite tracée en direction du
volcan de Cosigüina, de quatre-vingt-six degrés, trente minutes ouest
de rhumb astronomique sud (S 86° 30’ O), sur une distance d’environ
trente-sept kilomètres (37 km) jusqu’au point médian de la baie de
Fonseca, à équidistance des côtes de l’une et l’autre Républiques, de
ce côté; et de ce point, elle suit le partage des eaux de la baie en une
ligne qui est aussi équidistante desdites côtes, jusqu’à ce qu’elle
atteigne le milieu de la distance entre l'extrémité septentrionale de
Punta de Cosigüina et l’extrémité méridionale de l’île du Tigre. »

Au cours des audiences, une certaine controverse s’est élevée entre le
Honduras et le Nicaragua au sujet de la position du point terminal, vers le
large, de cette ligne de délimitation, mais il semble que, pour les deux
Etats, celle-ci ne va pas jusqu’à atteindre une ligne de fermeture reliant
Punta Amapala et Punta Cosigüina.

27. Le second événement qu'il faut mentionner est le suivant: en 1916,
El Salvador a introduit une instance contre le Nicaragua devant la Cour
de justice centraméricaine, en soutenant notamment que le traité Bryan-
Chamorro, conclu entre le Nicaragua et les Etats-Unis d’ Amérique en vue
de la construction d’une base navale, « méconnait et viole les droits de
copropriété que posséde El Salvador dans le golfe de Fonseca». Selon
l’arrêt rendu dans cette affaire, El Salvador faisait valoir:

« Que por el hecho de haber pertenecido esas aguas, por largos años,
a una sola entidad politica, cual era el dominio Español en Centro-
América y después a la Republica Federal Centroamericana, resulta una
verdad concluyente que, disuelta la Federaciôn sin haberse efectuado
delimitaciôn entre los tres Estados ribereños relativa a su soberania en
las aguas del Golfo, han continuado esos tres Estados con un dominio
comün en ellas.» (Corte de Justicia Centroamericana, Sentencia,
9 de marzo de 1917, p. 8.)

[Traduction]

«Que ces eaux ayant appartenu pendant de longues années à une
entité politique unique, à savoir l’administration espagnole en Amé-
rique centrale, et, par la suite, à la République fédérale centraméri-

14
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 103

caine, il en résulte de façon concluante que, une fois la fédération
dissoute, sans qu'il ait été procédé, entre les trois Etats riverains, à
une délimitation de leur souveraineté sur les eaux du golfe, la pro-
priété de celles-ci a continué d’être commune à ces trois Etats. »

Le Nicaragua a comparu et s’est opposé à cette prétention, en soutenant
notamment :

«que las antiguas provincias españolas de Nicaragua, Honduras y
El Salvador, por su adyacencia, son dueñas del Golfo, en el sentido de
que a cada una corresponde una parte de él; pero no en el sentido de que
por eso exista entre las referidas Republicas, una comunidad en la acep-
ciôn juridica de la palabra. Hay indemarcaciôn de fronteras, lo cual es
distinto de dominio comun. » (CJC, Sentencia, p. 20.)

[Traduction]

« que les anciennes provinces espagnoles du Nicaragua, du Hondu-
ras et d’EI Salvador, du fait de leur adjacence, sont propriétaires du
golfe, ce qui signifie qu’une partie de celui-ci appartient 4 chacune
d’elles, mais non qu’une communauté, au sens juridique du terme,
existe pour autant entre lesdites Républiques. Il y a absence de
démarcation de frontiéres, ce qui est 4 distinguer de la propriété com-
mune.»

28. La décision rendue par la Cour de justice centraméricaine le 9 mars
1917 est divisée en trois parties. Dans la premiére partie sont consignés les
résultats des votes des juges sur certaines questions qui se posaient en l’es-
péce; on y trouve consignée l’opinion unanime des juges selon laquelle le
régime international du golfe de Fonseca est celui d’« une baie historique
possédant les caractéristiques d’une mer fermée ». La deuxième partie est
intitulée « Examen des faits et considérations de droit», tandis que la troi-
sième contient la décision proprement dite, adoptée par quatre voix
contre une. Dans la deuxième partie, la Cour a déclaré:

« CONSIDERANDO : que reconocida por este Tribunal la condiciôn juri-
dica del Golfo de Fonseca como Bahia historica, con caracteres de mar
cerrado, se ha reconocido, en consecuencia, como condueños de sus
aguas a los tres paises ribereños, El Salvador, Honduras y Nicaragua,
excepto en la respectiva legua marina del litoral, que es del exclusivo
dominio de cada uno de ellos; y que en orden al condominio existente
entre los Estados en litigio ... se tom6 en cuenta que en las aguas no
litorales del Golfo existe una porcion de ellas en donde se empalman o
confunden las jurisdicciones de inspeccién para objetos de policia, de
seguridad y fines fiscales; y otra en donde es posible que no suceda lo
mismo. Por lo tanto, el Tribunal ha decidido que entre El Salvador y
Nicaragua existe el condominio en ambas porciones, puesto que estan
dentro del Golfo; pero con la salvedad expresa de los derechos que

15
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 104

corresponden a Honduras como coparticipe en esas mismas por-
ciones. » (CIC, Sentencia, pp. 55-56.)

[Traduction]

«ATTENDU : que la Cour ayant reconnu que le régime juridique du
golfe de Fonseca est celui d’une baie historique possédant les carac-
téristiques d’une mer fermée, les trois Etats riverains, El Salvador, le
Honduras et le Nicaragua, sont reconnus en conséquence comme
copropriétaires de ses eaux à l’exception des eaux comprises à moins
d’une lieue marine du littoral, qui sont la propriété exclusive de cha-
cun d’eux; et qu’en ce qui concerne la copropriété existant entre les
Etats en litige, la Cour … a tenu compte du fait que, pour une portion
des eaux non littorales du golfe, il existe un chevauchement ou une
confusion de juridiction en matière d’inspection à des fins de police
ou de sécurité et à des fins fiscales et que, pour une autre portion, cela
peut ne pas être le cas. En conséquence, la Cour a décidé qu’entre
El Salvador et le Nicaragua il y a condominium en ce qui concerne les
deux portions, puisque l’une et l’autre sont situées à l’intérieur du
golfe, mais sous réserve expresse des droits appartenant au Hondu-
ras en tant que copropriétaire de ces portions. »

Il est notoire que le 24 novembre 1917 le Nicaragua a adressé aux Etats
d'Amérique centrale une longue lettre

«visant à expliquer et à justifier l'attitude imposée au Gouvernement
[du Nicaragual, laquelle a consisté à ignorer et à rejeter les deux arrêts
rendus en sa défaveur par la Cour de justice centraméricaine »,

à savoir l'arrêt de 1917 et un précédent arrêt, rendu dans une instance
introduite contre le Nicaragua par le Costa Rica.

29. La Cour de justice centraméricaine avait été informée de l’exis-
tence de la délimitation susmentionnée d’une partie des eaux du golfe,
effectuée par le Honduras et le Nicaragua. Dans son arrêt, elle a relevé
que

«la linea trazada ... sélo Ileg6 hasta un punto medio entre la isla del
Tigre y Punta de Cosigüina, dejando sin dividir ... una considerable por-
ciôn de aguas comprendida entre la linea trazada desde Punta Amapala
a Punta Cosigüina y el punto terminal de la division entre Honduras y
Nicaragua. » (CJC, Sentencia, p. 50).

[Traduction]

«la ligne tracée ... s'étend seulement jusqu’à un point situé à mi-che-
min entre l’île du Tigre et Punta de Cosigüina, ce qui laisse indivise ...
une partie importante des eaux comprises entre la ligne tracée de
Punta Amapala à Punta Cosigüina et le point terminal de la ligne de
division entre le Honduras et le Nicaragua».

16
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 105

Se référant aussi au fait qu’à l'embouchure du golfe il se produisait un
chevauchement ou une intersection « des deux lignes (situées à 12 milles
de la côte) qui marquent les limites respectives de la zone d'inspection
maritime» d’El Salvador et du Nicaragua, la Cour de justice centraméri-
caine a déclaré que:

« Por consiguiente, hay que concluir en que, exceptuando esa parte, el
resto de las aguas del Golfo ha quedado pro-indiviso, en estado de
comunidad entre El Salvador y Nicaragua, y en que por la particular
configuraciôn del mismo, esas aguas quedan frente a frente, confun-
diéndose por un empalme... » (CJC, Sentencia, p. 50.)

[Traduction]

« Par conséquent, il faut conclure que, à l’exception de cette partie
{la zone délimitée entre le Honduras et le Nicaragua], le restant des
eaux du golfe est demeuré indivis et constitue une communauté entre
El Salvador et le Nicaragua, et que, en raison de la configuration par-
ticulière du golfe, ces eaux se trouvent face à face, se confondant par
chevauchement.»

30. El Salvador soutient, dans le mémoire qu’il a présenté dans la pré-
sente instance, que:

«Sur la base de l’arrêt de 1917, un régime juridique objectif a été
établi dans le golfe. Même si initialement l’arrêt ne s’imposait qu’aux
parties directes au litige, le Nicaragua et El Salvador, le régime juri-
dique reconnu dans cette décision s’est renforcé avec le temps; ses
effets s'étendent aux Etats tiers, et en particulier au Honduras»,

et que la situation juridique du golfe «n’autorise pas un partage des eaux
possédées en condominium», à l’exception «d’une mer territoriale dans
le golfe», reconnue par la Cour de justice centraméricaine. El Salvador
prie en conséquence la Chambre de dire et juger que:

« Le régime juridique des espaces maritimes dans le golfe de Fon-
seca correspond au régime juridique établi par l’arrêt de la Cour de
justice centraméricaine rendu le 9 mars 1917, tel qu’il a été accepté et
appliqué par la suite.»

Il soutient aussi, dans son contre-mémoire, que:

«En ce qui concerne les espaces maritimes, les Parties n’ont
demandé à la Chambre ni de tracer une ligne de délimitation ni de
définir les règles et principes du droit international public appli-
cables à une délimitation des espaces maritimes, soit à l’intérieur du
golfe de Fonseca, soit à l'extérieur.»

17
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 106

31. Le Honduras rejette, dans sa réplique, l’opinion selon laquelle l’ar-
rêt de 1917 a créé ou reflété un régime juridique objectif et il fait valoir
que, s’agissant d’une

«sentence juridictionnelle ou arbitrale, réglant un cas de délimita-
tion entre les parties à un différend, la solution adoptée par elle ne
sera opposable qu'aux parties. Quant aux autres Etats, étrangers à
l'affaire, ils ne peuvent se voir opposer une sentence qui affecterait
leurs droits. Tel est bien le cas du Honduras par rapport 4 la sentence
rendue en 1917 par la Cour centraméricaine a la suite d’une procé-
dure à laquelle il n’a pas participé.»

Il fait aussi observer que

«ce n’est pas de la sentence de 1917 que résulte la souveraineté des
Etats riverains sur les eaux de la baie de Fonseca. Elle était bien anté-

rieure 4 ce jugement intervenu entre deux riverains, puisqu’elle
remonte à la création des trois Etats.»

La thèse du Honduras relative à la situation juridique des espaces mari-
times, que la Chambre examinera plus loin, implique que ces espaces
maritimes soient délimités entre les Parties. Il considére que la Chambre
est compétente en vertu du compromis pour procéder a une telle délimita-
tion et il a indiqué quel devrait étre, selon lui, le cours de la ligne de délimi-
tation.

32. En ce qui concerne les espaces maritimes situés au-dela de la ligne
de fermeture du golfe, le Honduras demande à la Chambre de dire que la
«communauté d’intéréts» existant entre El Salvador et le Honduras en
tant qu’Etats riverains du golfe implique à leur profit un droit égal à exer-
cer leur juridiction sur ces espaces; aussi lui demande-t-il de déterminer
une ligne de délimitation jusqu’à 200 milles au large, pour délimiter la mer
territoriale, la zone économique exclusive et le plateau continental des
deux Parties. En revanche, El Salvador soutient qu’en vertu du compro-
mis la Chambre n’a pas compétence pour délimiter des zones maritimes à
l'extérieur de la ligne de fermeture du golfe. El Salvador nie que le Hon-
duras puisse légitimement prétendre à une partie quelconque du plateau
continental ou à une zone économique exclusive dans le Pacifique, à l’ex-
térieur du golfe; il est pourtant disposé à accepter que la question soit
tranchée par la Chambre.

33. La présente affaire se caractérise par le fait que sur aucun des trois
aspects du différend visés à l’article 2, paragraphe 2, du compromis, aux-
quels la requête à fin d’intervention a trait — les îles, les eaux du golfe et
les eaux extérieures au golfe — les Parties ne s’accordent en ce qui
concerne les points à trancher par la Chambre en vertu du compromis. Au
moment de rechercher si le Nicaragua a un intérêt juridique susceptible
d’être affecté par la décision à rendre en l’espèce et si cet intérêt est de

18
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 107

nature à justifier intervention du Nicaragua, la Chambre devra par
conséquent tenir compte du fait qu’il lui faudra peut-être, à propos de cha-
cun de ces aspects, trancher un certain nombre de points.

* +

34. Par lettre du 20 avril 1988, l'ambassadeur du Nicaragua aux Pays-
Bas a demandé que les pièces de procédure soient mises à la disposition
du Nicaragua en vertu de l’article 53, paragraphe 1, du Règlement; après
s’être renseignée auprès des Parties, la Cour a fait droit à sa demande, le
15 juin 1988 (paragraphe 13 ci-dessus). Dans cette lettre, qui se référait à
l'ordonnance de la Cour du 8 mai 1987 constituant la Chambre saisie de
l'affaire, il était déclaré:

«Le Nicaragua n’envisage pas, pour le moment, de se prévaloir de
l’article 62 du Statut de la Cour, mais il entend, par la présente com-
munication, informer la Cour que la possibilité offerte par cet article
est activement à l'étude. A ce sujet, je suis chargé d’exposer le point
de vue de mon gouvernement, à savoir qu’un intérêt d’ordre juri-
dique est en cause pour le Nicaragua et que cet intérêt pourrait être
affecté par une décision de la Chambre constituée pour connaître de
l'affaire du Différend frontalier terrestre, insulaire et maritime qui
oppose El Salvador au Honduras. De plus, compte tenu du principe
du consentement tel qu’il a été invoqué par la Cour en l'affaire del’ Or
monétaire (C.LJ. Recueil 1954, p. 32), mon gouvernement juge néces-
saire de réserver sa position d’une façon générale en ce qui concerne
l’ordonnance rendue par la Cour le 8 mai 1987.»

Des copies de cette lettre ont été envoyées par le Greffier de la Cour aux
deux Parties.

35. Dans la requête à fin d’intervention qu'il a déposée le 17 novembre
1989, le Nicaragua a déclaré que celle-ci était soumise en vertu de l’ar-
ticle 36, paragraphe 1, et de l’article 62 du Statut. L’article 81, paragraphe 1,
du Règlement exige qu’une requête fondée sur l’article 62 du Statut soit
déposée «le plus tôt possible avant la clôture de la procédure écrite». La
requête du Nicaragua a été déposée au Greffe de la Cour deux mois avant
l'expiration du délai fixé pour le dépôt des répliques des Parties.

36. Aux termes de l’article 81, paragraphe 2, du Règlement, l'Etat
demandant à intervenir doit préciser l’affaire que concerne sa requête et
spécifier:

« a) l'intérêt d’ordre juridique qui, selon l’Etat demandant à interve-
nir, est pour lui en cause;
b) l’objet précis de l’intervention;
c) toute base de compétence qui, selon l’Etat demandant à interve-
nir, existerait entre lui et les parties ».

Les thèses du Nicaragua sur chacun de ces points sont les suivantes.

19
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 108

37. Au sujet de l’intérêt d’ordre juridique (article 81, paragraphe 2 a}
du Règlement), le Nicaragua déclare ce qui suit dans sa requête : «Comme
le montre l’article 2 du compromis ... le Gouvernement du Nicaragua aun
intérêt d’ordre juridique sur lequel une décision de la Chambre aura inévi-
tablement une incidence.» (Par. 2.) Il passe ensuite à l’énumération des
«considérations particulières » sur lesquelles « cette opinion se fonde » et
il y inclut notamment:

«a) la formulation du paragraphe 2 de l’article 2 du compromis, qui
fait globalement référence à « la situaciôn juridica insular y de los
espacios maritimos »;

b) le titre du compromis, qui fait référence à «la controversia fronte-
riza terrestre, insular y maritima existente entre los dos Estados »;

c) la situation géographique du golfe de Fonseca et des espaces
maritimes adjacents;

d) le caractère essentiel des principes juridiques, y compris les
principes d’équité pertinents, qui compteraient pour trancher
les questions mises en cause par le compromis;

e) le fait qu’il est généralement reconnu dans la doctrine que les
questions relatives au golfe de Fonseca soulèvent un différend
trilatéral:

ff) le rôle primordial des côtes et des relations côtières dans le
régime juridique des délimitations maritimes, dont il résulte,
dans le cas du golfe de Fonseca, qu’il serait impossible de procé-
der à une délimitation qui, dans ce golfe, netiendrait compte que
des côtes de deux des trois Etats riverains;

g) le fait que, lorsqu'on règle la situation juridique d’espaces mari-
times — surtout dans un cas comme celui du golfe de Fonseca —
on peut notamment définir une ou plusieurs zones d’explora-
tion et d'exploitation communes: voir le rapport de la commis-
sion de conciliation dans l'affaire du Plateau continental de
Jan Mayen, International Law Reports (E. Pauterpacht, dir.
pub.), vol. 62, p. 108 » (requéte, par. 2).

38. Selon l’article 81, paragraphe 2 b), du Règlement de la Cour, la
requête doit spécifier «l’objet précis de l’intervention ». Dans la requête à
fin d'intervention du Nicaragua, il est dit que:

«La requête à fin d'intervention a pour objet:

Premièrement, de protéger généralement, par tous les moyens juri-
diques possibles, les droits de la République du Nicaragua dans le
golfe de Fonseca et dans les espaces maritimes adjacents.

Deuxièmement, d'intervenir dans l’instance pour informer la Cour
de la nature des droits du Nicaragua qui sont en cause dans le litige.
Cette forme d'intervention aurait un but conservatoire : elle viserait à

20
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 109

garantir que les conclusions de la Chambre ne portent pas atteinte
aux droits et intérêts de la République du Nicaragua...» (Requête,
par. 4-6.)

Le Nicaragua ajoute qu’il «entend reconnaître l’effet obligatoire de la
décision qui sera rendue» (requête, par. 6). La Chambre prend note de
cette déclaration.

39. La condition suivante, que pose l’article 81, paragraphe 2 c) du
Règlement de la Cour, à savoir qu’une requête à fin d'intervention spéci-
fie «toute base de compétence qui, selon l’État demandant à intervenir,
existerait entre lui et les parties », est traitée de la façon suivante dans la
requête: le Nicaragua allègue que, pour les raisons qu’il indique briève-
ment, «de l’avis du Gouvernement du Nicaragua, l’article 62 du Statut de
la Cour, qui est l’instrument de base, n’exige pas un titre de compétence
distinct...» (requête, par. 7). Le Nicaragua ne prétend pas qu'il existe une
base de compétence autre que le Statut lui-même et ajoute:

«De plus, Particle 36 du Statut précise, en son paragraphe 1, que la
compétence de la Cour «s’étend … à tous les cas spécialement pré-
vus … dans les traités et conventions en vigueur »; or le Statut est lui-
même un «traité en vigueur.» (Requête, par. 7.)

40. Dans sa requête, le Nicaragua déclare en outre que sa demande
d'intervention «ne porte que sur un aspect de l’objet du compromis, celui
qui est exposé au paragraphe 2 de l’article 2 », selon lequel la Chambre est
priée de « déterminer la situation juridique des îles et des espaces mari-
times », et qu’il «tient à bien préciser qu’il n’entend pas intervenir dans les
aspects de la procédure concernant la frontière terrestre en litige entre
El Salvador et le Honduras» (requête, «Observations prélimianires »).

41. Dans la requête à fin d'intervention qu’il a présentée à la Cour le
17 novembre 1989, le Nicaragua a aussi déclaré que:

«Une réponse favorable à la présente requête aura pour consé-
quence pratique une reconstitution de la Chambre par rapport à sa
composition actuelle et le reagencement de la procédure écrite telle
qu’elle a été fixée par l'ordonnance du 27 mai 1987. Mon gouverne-
ment est certes tenu de prendre toutes les dispositions possibles pour
protéger ses intérêts juridiques, mais il est soucieux de procéder dans
un esprit de bonne volonté et de coopération face à une procédure
qui a déjà été engagée. En conséquence mon gouvernement entend
proposer non pas de reconstituer sans autre la Chambre et le fonde-
ment de sa compétence, mais uniquement d’opérer les modifications
strictement nécessaires pour maintenir les normes minimales d’effi-
cacité et d’équité procédurale » (paragraphe 23 de la requête),

et que:

21
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 110

«Subsidiairement, le Nicaragua demandera que, pour les raisons
d’élémentaire équité exposées plus haut ... la Cour exclue de toute
façon du mandat de la Chambre tous pouvoirs de détermination dela
situation juridique des espaces maritimes situés à l’intérieur du golfe
de Fonseca ainsi que dans l’océan Pacifique et qu’en fait elle limite le
mandat de la Chambre aux aspects de la frontière terrestre qui sont
en litige entre El Salvador et le Honduras.» (Paragraphe 24 de la
requête.)

Dans son ordonnance du 28 février 1990, la Cour a fait observer, à propos
de la première de ces demandes, que:

«sile Nicaragua évoque ainsi certaines questions concernant la com-
position de la Chambre, il ne le fait que pour le cas où une réponse
favorable serait apportée à sa requête à fin d’intervention » ;

et, à propos de la seconde, que «si le Nicaragua envisage une limitation du
mandat de la Chambre, il ne formule une telle demande que «subsidiaire-
ment»; et la Cour a conclu « qu’ainsi [elle] n’est appelée à se prononcer
sur aucune de ces questions », dont elle a dit qu’elles «ne sauraient donc
être examinées avant la décision sur le point de savoir si la requête à fin
d'intervention doit être admise», décision qui constitue une «question
préalable ».

42. A l’audience, lors de son premier exposé devant la Chambre, l'agent
du Nicaragua s’est référé à l’ordonnance de la Cour et a déclaré que:

«maintenant que le Nicaragua est devant la Chambre et réitère sa
requête à fin d'intervention, il le fait sans demander à la Chambre de
répondre aux deux questions dont la Cour plénière a déclaré qu’elles
ne pouvaient être résolues qu’une fois que la Chambre se serait pro-
noncée sur l'admission de l'intervention ... le Nicaragua maintient sa
requête à fin d'intervention devant la Chambre de la Cour, mais sous
une forme modifiée, en ce sens qu’il ne demande pas à la Chambre de
se prononcer sur les demandes formulées aux paragraphes 23 et 24 de
sa requête initiale du 17 novembre 1989 ».

Répondant à une question posée par la Chambre, l’agent a précisé que
le Nicaragua acceptait qu’il appartenait entièrement à la Chambre de
prendre la décision sur l'intervention et qu’elle avait tout pouvoir pour
statuer sur celle-ci; il a ajouté:

«La Chambre ne se trompe pas en comprenant que le Nicaragua
accepte que c’est cette Chambre qui est dûment saisie d’une requête
du Nicaragua à fin d'intervention devant elle dans l’affaire du Diffé-
rend frontalier terrestre, insulaire et maritime (El Salvador/Honduras);
et que le Nicaragua reconnaît que la décision finale par laquelle la
Chambre accordera ou refusera l’autorisation d’intervenir sera obli-
gatoire et définitive.

La seule limite que nous ayons apportée à notre requête initiale

22
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 111

adressée à la Cour plénière, c’est que nous ne soumettons aujour-
d’hui à la Chambre aucune demande tendant à ce qu’elle se recons-
titue ou qu’elle exclue de sa propre compétence ratione materiae
les aspects de l’affaire dont le Nicaragua avait prié la Cour plénière
de dessaisir la Chambre...

Ce que nous soumettons à la Chambre, c’est ... la demande simple
et inconditionnelle d’être autorisés à intervenir dans la présente
affaire en vertu de l’article 62 du Statut... »

* *

43. Certains des arguments d’El Salvador ont été avancés pour motiver
le rejet in limine litis par la Chambre de la requête du Nicaragua, sans qu’il
soit nécessaire d'approfondir la question de sa conformité avec l’article 62
du Statut dé la Cour. Ces arguments vont être examinés d’abord.

44. Premièrement, El Salvador soutient que la requête n'est pas
conforme au paragraphe 2 c)de l’article 81 du Règlement de la Cour, selon
lequel l’Etat demandant à intervenir doit indiquer dans sa requête «toute
base de compétence qui, selon l’Etat demandant à intervenir, existerait
entre lui et les parties». Le Nicaragua n'indique aucune base de ce genre
dans sa requête, mais allègue que l’article 62 du Statut «n’exige pas un
titre de compétence distinct» (par. 7). Pour la Chambre, il n’y a là aucun
vice de forme qui justifie le rejet de la requête in limine litis, le Règlement
n’exigeant que l'indication de «toute base de compétence qui ... existe-
rait». El Salvador allègue aussi qu’un «lien juridictionnel » entre l'Etat
demandant à intervenir et les parties est une condition nécessaire de l’in-
tervention. La Cour a cependant fait observer, dans une précédente
affaire, que:

«bien que cette question relève de la compétence de la Cour, elle n’a
pas une priorité comparable à celle d’une exception juridictionnelle
stricto sensu et ne doit pas être examinée préalablement aux autres
allégations avancées par les Parties, soit à titre d’objections à la rece-
vabilité de la requête, soit comme motifs justifiant son rejet»
(C.LJ. Recueil 1984, p. 8, par. 11).

La Chambre examinera donc plus loin les allégations d’El Salvador rela-
tives à la question du lien juridictionnel (paragraphes 93 à 101).

45. Deuxièmement, El Salvador soutient que la requête du Nicaragua
est viciée parce qu’elle n’est pas conforme au paragraphe 2 b) de I’ar-
ticle 81 du Règlement de la Cour, selon lequel l’Etat demandant à interve-
nir doit indiquer dans sa requête «l’objet précis de l’intervention». La
requête du Nicaragua contient deux paragraphes (cités au paragraphe 38
ci-dessus) qui énoncent l’objet de l’intervention. Néanmoins El Salvador
soutient notamment que le Nicaragua ne s’est pas conformé à l’obligation
d'indiquer l’«objet précis»: il n’« indique [pas sa] position ... sur la ques-
tion fondamentale en l’espèce, celle de la définition de l’objet du diffé-

23
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 112

rend et, par voie de conséquence, de la portée des pouvoirs de la
Chambre», «omissions qui vicient la requête». La Chambre estime
cependant que le Nicaragua a indiqué un objet qui pourrait certainement
être défini avec plus de précision mais dont le manque de précision n’est
pas manifestement tel qu’il autorise la Chambre à rejeter la requête
in limine litis pour non-conformité avec l’article 81 du Règlement de la
Cour. Quant à savoir si, comme le soutient aussi El Salvador, l’objet de
l'intervention du Nicaragua n’est pas approprié, c’est une autre question,
qui sera examinée plus loin (paragraphes 85 à 92).

46. Troisièmement, El Salvador soutient que «le Nicaragua est forclos
ou empêché (estopped) de chercher à obtenir des modifications des aspects
procéduraux de l'instance principale». El Salvador se réfère au para-
graphe 1 de l’article 81 du Règlement de la Cour, aux termes duquel une
requête à fin d'intervention doit être déposée « le plus tôt possible avant la
clôture de la procédure écrite». Dans ses observations écrites sur la
requête, El Salvador met l’accent sur les mots «le plus tôt possible» et
soutient que, étant donné les demandes de reconstitution de la Chambre
et de réagencement de la procédure écrite que le Nicaragua formule aux
paragraphes 23 et 24 de sa requête (paragraphe 41 ci-dessus), cet Etat
n'aurait pas dû en différer le dépôt pendant près de trois ans après avoir
été avisé de l’instance; il ajoute que la requête à fin d’intervention devrait
être rejetée puisque le Nicaragua est «hors délai». A l’audience, l’agent
d’El Salvador a continué à faire valoir que la requête n’était pas venue «en
temps utile » et a déclaré que son pays se rendait tout à fait compte que les
délais avaient été «respectés par le Nicaragua en un sens formel»; il a
expliqué qu’El Salvador demandait à la Chambre de rejeter la requête du
Nicaragua «non parce qu’elle ne satisfait pas à quelque exigence de forme
du Règlement, mais parce qu’elle ne satisfait pas aux exigences de fond du
Statut ». Il semble qu’il soit soutenu que la requête du Nicaragua n’est pas
une requête faite «en temps utile», non seulement par elle-même, mais
aussi parce que c’est tardivement qu'ont été soulevées en ses para-
graphes 23 et 24 des questions qui seraient perturbatrices au stade où en
est déjà la procédure, et que la Chambre devrait exercer le pouvoir discré-
tionnaire qui est le sien de rejeter de ce fait la requête in limine litis.

47, Dans ses observations sur la requête du Nicaragua à fin d’interven-
tion, El Salvador expose en fait un certain nombre d’objections contre les
questions soulevées aux paragraphes 23 et 24 de cette requête. Il soutient
que donner suite à l'intention déclarée du Nicaragua de demander «le
réagencement de la procédure écrite» constituerait une «infraction au
Règlement de la Cour » et un « déni des droits acquis aux Parties au diffé-
rend» et que cela «ferait naître une situation inéquitable, telle que le
Nicaragua se trouverait en position avantageuse vis-à-vis des Parties, qui
se sont déjà engagées dans les pièces qu’elles ont déposées et auxquelles le
Nicaragua a … accès ». La demande de «reconstitution de la Chambre par
rapport à sa composition actuelle », que le Nicaragua entendait présenter,
est qualifiée par El Salvador de «prétention sans précédent et ... extrava-
gante» dont l’acceptation «violerait des principes fondamentaux du

24
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 113

droit». Modifier la constitution de la Chambre sans le consentement des
Parties «serait contraire à l’article 26, paragraphe 2, du Statut ». La propo-
sition du Nicaragua tendant à ce que la Cour «exclue ... du mandat de la
Chambre tous pouvoirs de détermination de la situation juridique des
espaces maritimes ... et ... en fait … limite le mandat de la Chambre» au
différend sur la frontiére terrestre est une « demande extraordinaire» qui
«ne peut avoir d’autre source que cette idée fausse qu’une chambre est un
organe subordonné à la Cour». Pour El Salvador, toutes ces questions
«perturbent complètement le bon déroulement de la procédure judi-
ciaire ». El Salvador conclut que:

«Les graves défauts que présente ainsi la requête du Nicaragua,
qui découlent de l’extravagance de ces demandes, amèneront néces-
sairement la Chambre à rejeter une requête ainsi viciée. La Chambre
n’est pas saisie ici d’une requête sérieuse visant ce que la Cour a qua-
lifié de «véritable intervention. »

A l’audience, El Salvador a demandé que la requête du Nicaragua soit
rejetée car, si elle était accueillie, elle « porterait préjudice aux Parties à
l'instance et créerait une situation inacceptable d’ingérence, et non une
situation propice au bon déroulement de la procédure ».

48. La Chambre doit maintenant se borner à se demander si les objec-
tions qu’El Salvador adresse aux paragraphes 23 et 24 de cette requête en
justifieraient le rejet in limine litis. C’est un point qu’elle doit considérer,
bien que la Cour ait dit que le contenu de ces paragraphes ne saurait être
examiné avant la décision sur le point de savoir si la requête à fin d’inter-
vention doit être admise et que le Nicaragua ait précisé :

«nous ne soumettons aujourd’hui à la Chambre aucune demande

* tendant à ce qu’elle se reconstitue ou qu’elle exclue de sa propre com-
pétence ratione materiae les aspects de l’affaire dont le Nicaragua
avait prié la Cour pléniére de dessaisir la Chambre» (paragraphe 42
ci-dessus).

49. Il ne conviendrait de rejeter la requête pour ces motifs que si la
Chambre concluait que la présence desdites demandes aux para-
graphes 23 et 24 de la requête originale invalidait entièrement cette
requéte. La Chambre ne considére toutefois pas que ce soit le cas.

50. Enfin, El Salvador se fonde sur le fait qu’«il n’y a eu de discussions
d’aucune sorte entre le Nicaragua et l’une ou l’autre des Parties initiales
sur la situation du golfe de Fonseca». Il est dès lors soutenu qu’il est pré-
maturé de porter de telles questions devant la Chambre et que cela est
contraire a la régle bien établie selon laquelle « pour pouvoir engager une
procédure devant la Cour, un différend défini doit exister qui ... a muri
dans le cadre d’un processus de négociation entre les parties ».

51. La Chambre ne considère pas qu'un différend doive être défini au
cours de négociations préalables pour qu’une requête à fin d’intervention
puisse être présentée. Comme il a été indiqué en 1984 dans l’arrêt que la

25
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 114

Cour a rendu sur la requête de l'Italie à fin d'intervention dans l’affaire du
Plateau continental (Jamahiriya arabe libyenne/ Malte), et comme cela est
expliqué ci-après, le rôle de l’intervention n’est aucunement d'obtenir que
soit tranché un autre différend entre l’Etat demandant à intervenir et l’une
des parties ou les deux. Dans cet arrêt, la Cour a déclaré que la requête ne
pouvait pas être admise, notamment parce que «la Cour serait appelée »,
pour donner effet à l’intervention, «à trancher un différend, ou un élé-
ment de différend, entre l'Italie et l’une ou l’autre des Parties principales
ou les deux» (C.I.J. Recueil 1984, p. 20, par. 31), sans le consentement de
celles-ci. Il serait donc inapproprié d’exiger, comme condition d’une
intervention, l'existence d’un tel différend, défini par des négociations
préalables.

52. Ainsi que la Cour l’a précisé dans d’autres affaires (C.I.J. Recueil
1981, p. 19, par. 33; C.J. Recueil 1984, p. 9, par. 13), pour être autorisé à
intervenir en vertu de Particle 62 du Statut, un Etat doit établir qu’il a an
interest of a legal nature which may be affected by the Court's decision in the
case ou qu’un intérêt d'ordre juridique est pour lui en cause; tel est le cri-
tère énoncé à l’article 62. En l’espèce, le Nicaragua est allé plus loin: citant
l'affaire de l Or monétaire pris à Rome en 1943(C.I.J. Recueil 1954, p. 19), il
a allégué que ses intérêts font à ce point partie de l’objet de l’affaire que,
sans sa participation, la Chambre ne saurait exercer sa juridiction. Il
convient d’examiner cette allégation en premier lieu.

53. Selon le Nicaragua, il a été bien indiqué dans la décision rendue
dans l’affaire de l’ Or monétaire «qu’il n’est pas convenable que la Cour
exerce la juridiction en présence d’un intérêt important d’un Etat tiers
dans l’objet même de la décision» (requête, par. 12). Pendant les
audiences, l’agent du Nicaragua, adaptant les termes de la décision ren-
due en l’affaire de I’ Or monétaire à la présente espèce, a soutenu que:

«là où … la question essentielle à trancher a trait ... aux droits du
Nicaragua dans le golfe de Fonseca et sur les eaux situées hors de
celui-ci … la Cour ne peut, sans le consentement de cet Etat tiers,
rendre sur cette question une décision qui soit obligatoire pour un
Etat...»

Il semble en découler qu’en de telles circonstances l’absence d’interven-
tion d’un Etat tiers, ou même le rejet d’une requête à fin d'intervention,
risque de priver la Cour du droit d’exercer dûment la juridiction qu’elle
tient d’un compromis entre deux autres Etats.

54. Dans la décision qu’elle a rendue en l’affaire de l’Or monétaire, la
Cour a examiné un argument qui lui avait été présenté et qu’elle a exposé
en ces termes dans son arrêt:

26
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 115

«On a fait valoir que l’Albanie aurait pu intervenir. Les disposi-
tions de l’article 62 du Statut donnent à un Etat tiers qui «estime que,
dans un différend, un intérêt d’ordre juridique est pour lui en cause»,
le droit d’adresser à la Cour une requête. Il a été soutenu que l’inser-
tion des dispositions relatives à l'intervention montre que le Statut
prévoit la possibilité de continuer la procédure, bien qu’un Etat tiers
puisse avoir un intérêt d’ordre juridique qui pourrait lui permettre
d'intervenir. On soutient que le fait qu’un Etat tiers, dans le cas actuel
l’Albanie, peut décider de ne pas intervenir, ne devrait pas empêcher
la Cour de statuer sur les droits des Parties.» (C.J. Recueil 1954,

p.32.)

La Cour n’a pas rejeté cette thèse; comme un arrêt ultérieur devait le
déclarer expressément, quand un Etat estime que, dans un différend, un
intérêt d’ordre juridique est pour lui en cause, il peut soit intervenir, soit ne
pas intervenir; s’il n'intervient pas, la procédure peut continuer et il est
protégé par l’article 59 du Statut (C.L.J. Recueil 1984, p. 26, par. 42). Dans
l'affaire de l’Or monétaire, la Cour a répondu dans les termes ci-après à
l'argument qui lui avait été présenté:

« L’Albanie n’a pas adressé à la Cour de requête à fin d’interven-
tion. En l’espèce, les intérêts juridiques de l’Albanie seraient non seu-
lement touchés par une décision, mais constitueraient l’objet même
de ladite décision. En pareil cas, le Statut ne peut être considéré
comme autorisant implicitement la continuation de la procédure en
l'absence de l’Albanie. » (Loc. cit., p. 32.)

Quel était alors l’«objet même de ladite décision» en l’espèce? La pre-
mière conclusion de la requête de l'Italie était ainsi rédigée:

«1) que les Gouvernements de la République française, de la
Grande-Bretagne et de l'Irlande du Nord et des Etats-Unis d’Amé-
rique devront remettre à l’Italie la quote-part d’or monétaire, qui
reviendrait à l’Albanie aux termes de la partie III de l’acte de Paris du
14 janvier 1946, en satisfaction partielle des dommages causés à l'Italie
par la loi albanaise du 13 janvier 1945.» (C.I.J. Recueil 1954, p. 22. Les
italiques sont de la Chambre.)

Les circonstances de l’affaire de l’ Or monétaire étaient donc telles qu’une
décision aurait tranché une question de responsabilité internationale de
l’Albanie vis-à-vis de l’Italie. Comme la Cour l’a déclaré:

«Statuer sur la responsabilité internationale de l’ Albanie sans son
consentement serait agir à l'encontre d’un principe de droit interna-
tional bien établi et incorporé dans le Statut, à savoir que la Cour ne
peut exercer sa juridiction à l’égard d’un Etat si ce n’est avec le
consentement de ce dernier.» (C.I.J. Recueil 1954, p. 32.)

55. La Cour a donc jugé que, si la présence de l’article 62 dans le Statut
pouvait autoriser implicitement la continuation de la procédure en l’ab-

27
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 116

sence d’un Etat dont les «intérêts juridiques» risqueraient d’être «tou-
chés» par la décision, cela ne justifiait pas sa continuation en l’absence
d’un Etat dont la responsabilité internationale constituerait «l’objet
même de ladite décision ». La Cour n’avait pas besoin de décider ce quise
serait produit si l’ Albanie avait présenté une requête à fin d’intervention
fondée sur l’article 62. :

56. Si, dans la présente affaire, les intérêts d’ordre juridique du Nicara-
gua faisaient partie de «l’objet même de la décision », comme cet Etat l’a
fait valoir, une intervention du Nicaragua en vertu de l’article 62 du Sta-
tut, qui énonce un critère moins rigoureux, se justifierait sans aucun
doute. Mais il s’agirait alors de savoir si une intervention de cette nature,
fondée sur l’article 62 du Statut, habiliterait la Chambre à statuer sur les
intérêts juridiques du Nicaragua, qui, selon cet Etat, constitueraient
l’objet même de la décision. La Chambre recherchera donc d’abord si le
Nicaragua a établi l'existence d’un intérêt d’ordre juridique susceptible
d’être affecté par la décision et justifiant l’intervention; si tel est le cas, la
Chambre recherchera ensuite si cet intérêt peut effectivement constituer
«l’objet même de ladite décision », à l’instar des intérêts de l’ Albanie dans
l'affaire de l’Or monétaire pris à Rome en 1943.

* *

57. L’article 62 du Statut envisage l’intervention sur la base d’un intérêt
d'ordre juridique susceptible d’être affecté par la décision en l'espèce. Or,
dans la présente affaire, ce que le compromis demande à la Chambre, ce
n’est pas une décision sur un point unique et défini, mais plusieurs déci-
sions sur divers aspects du différend général qui oppose les Parties,
comme il est indiqué aux paragraphes 30 à 33 ci-dessus. La Chambre doit
considérer l’effet que chacune de ses éventuelles décisions relatives aux
différents points susceptibles d’être tranchés peut avoir sur les intérêts
juridiques invoqués par le Nicaragua, afin de définir la portée de toute
intervention qui pourrait être jugée justifiée au regard de l’article 62 du
Statut.

58. Si un Etat réussit à établir de manière satisfaisante devant la Cour
qu’il a un intérêt d’ordre juridique susceptible d’être affecté par la déci-
sion qui sera rendue en l'espèce, il peut être autorisé à intervenir pour les
besoins de cet intérêt. Mais cela ne signifie pas que l’Etat intervenant est
dès lors aussi autorisé à s'étendre sur d’autres aspects de l’affaire. Le Nica-
ragua le reconnaît; il soutient seulement que ses intérêts d’ordre juridique
risquent d’être affectés par la décision de la Chambre sur «la situation
juridique des îles et des espaces maritimes », mais non par la décision sur
la frontière terrestre, et il déclare par conséquent dans sa requête «qu’il
n'entend pas intervenir dans les aspects de la procédure concernant la fron-
tière terrestre en litige entre El Salvador et le Honduras » (requête, « Ob-
servations préliminaires»). Puisqu’il importe de définir la portée de
toute intervention qui serait autorisée, la Chambre doit examiner les points

28
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 117

suivants: les îles, la situation des eaux à l’intérieur du golfe, la délimita-
tion éventuelle des eaux à l’intérieur du golfe, la situation des eaux à l’exté-
rieur du golfe et la délimitation éventuelle des eaux à l'extérieur du golfe.

59. La question de savoir si tous ces points sont effectivement soulevés
par le libellé du paragraphe 2 de l’article 2 du compromis est elle-même
litigieuse entre les Parties à l’affaire. À ce stade de la procédure, la liste des
points à examiner doit donc s'entendre sans préjudice aucun du sens du
paragraphe 2 de l’article 2, dans son ensemble, ou de l’un quelconque
des termes utilisés dans cet article. Il est clair que la Chambre ne saurait
prendre position, dans la présente procédure, sur les différends entre les
Parties relatifs au sens à attribuer au compromis: elle doit statuer sur
les questions soulevées par la requête du Nicaragua, tout en laissant ces
questions d’interprétation entièrement en suspens.

60. Dans sa requête à fin d'intervention, le Nicaragua a dressé une liste
(reproduite au paragraphe 37 ci-dessus) des considérations qu’il invoque
à l’appui de son allégation selon laquelle il a un intérêt d’ordre juridique
susceptible d’être affecté par la décision de la Chambre. Aucune indica-
tion supplémentaire ou plus précise n’a été donnée dans la requête, ni sur
l'intérêt ou les intérêts d’ordre juridique dont l’existence est alléguée, ni
sur la manière dont la décision future de la Chambre risque de les affecter.
Pendant les audiences, l’agent du Nicaragua a expliqué ce qui suit:

«En décrivant les intérêts juridiques que le Nicaragua veut voir
protéger dans cette affaire, nous n’avons pas jugé nécessaire d’allé-
guer ou de revendiquer un droit particulier à l’intérieur du golfe de
Fonseca. Il suffit d'indiquer ... que les deux Parties, entre autres ques-
tions affectant nos intérêts, demandent à la Chambre de définir ou de
clarifier le statut général ou global de l’ensemble du golfe de Fonseca
dans lequel le Nicaragua a à l’évidence des droits qui sont d’ailleurs
reconnus à leur convenance respective par les Parties... D’autre part,
si la Chambre examinait la demande du Honduras et procédait à la
délimitation des eaux à l’intérieur du golfe, il est évident, au vu de
n’importe quelle carte, qu’une délimitation portant sur l’ensemble
du golfe de Fonseca serait impossible sans que nos intérêts en soient
affectés. »

61. A ce propos la question de l’étendue de la charge de la preuve
qui incombe à l'Etat demandant à intervenir a été débattue devant la
Chambre: dans quelle mesure un tel Etat doit-il apporter la preuve des
éléments requis, pour se conformer à l’article 62? Le Nicaragua a estimé
qu’il était seulement tenu de satisfaire à un «critère provisoire de preuve »
et qu’il serait «inapproprié que le requérant aille trop loin sur le bien-fondé
des intérêts qu'il allégue». Les Parties à l’affaire ont contesté ces argu-
ments. De l’avis de la Chambre, il est cependant clair, d’une part, que c’est
à l'Etat qui demande 4 intervenir d'établir de façon convaincante ce qu’il
allègue et donc de supporter la charge de la preuve, d’autre part, qu’il doit
seulement démontrer que son intérêt « peut » être affecté et non qu’il le sera
ou qu'il le sera nécessairement. Ce que l’Etat qui demande à intervenir doit

29
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 118

établir ne peut être apprécié que concrètement et que par rapport à toutes
les circonstances de l’espèce. C’est à l’Etat désireux d’intervenir qu’il
appartient d'identifier l'intérêt d’ordre juridique considéré par lui comme
susceptible d’être affecté par la décision à rendre en l’espèce et de montrer
en quoi cet intérêt risque d’être affecté ; la Cour elle-même — ouenl’occur-
rence la Chambre — n’a pas à cet égard à se substituer à cet Etat.

62. De plus, il importe de rappeler à ce propos que la présente affaire
pose un autre problème: les Parties sont en litige au sujet de l’interpréta-
tion de la disposition même du compromis — le paragraphe 2 de
l’article 2 — qui est invoquée dans la requête du Nicaragua. Autrement
dit, les intérêts juridiques du Nicaragua doivent être évalués par rapport
aux points litigieux en l’espéce dans deux situations possibles, selon que
la Chambre retiendra en définitive l'interprétation qu’El Salvador donne
du paragraphe 2 de l’article 2 ou celle qu’en donne le Honduras. Cette
difficulté ne se présente pas seulement à la Chambre lors de l’examen de
la requête (comme il a été signalé plus haut, la Chambre ne doit évidem-
ment préjuger en rien sa décision au fond sur ces aspects); le Nicaragua l’a
aussi rencontrée en rédigeant sa requête, bien qu’il ait pu avoir accès aux
pièces de procédure en vertu de l’article 53, paragraphe 1, du Règlement
de la Cour. Il n’en faut pas moins, en fin de compte, déterminer nettement
les intérêts juridiques susceptibles d’être affectés par la décision sur le
fond. Il ne suffit pas de s’en faire une idée générale. Il faut que la Chambre
soit informée des intérêts juridiques qui risquent d’être affectés par sa
décision finale sur le fond.

63. Le Nicaragua a présenté un argument qui semblerait le dispenser,
en raison de l'attitude des Parties, d'apporter la preuve de l’existence
des intérêts juridiques qu’il invoque. Cet argument a été qualifié par-
fois d’« estoppel d'équité» et parfois de «reconnaissance»; c’est lors
des audiences qu’il a été le plus clairement exposé, dans les termes sui-
vants:

«Le Gouvernement du Nicaragua considère que les assertions
portant sur les faits et le droit qui ont été émises par El Salvador et le
Honduras dans cette affaire valent reconnaissance de l’existence
d'intérêts d'ordre juridique majeurs qui appartiennent au Nicaragua
et qui font partie intégrante de l’ensemble des questions de droit sou-
mises à la Chambre par le compromis.»

Dans la mesure où le Nicaragua se fonde sur l’estoppel, la Chambre se
bornera à dire que quelques éléments essentiels requis pour qu’il y ait
estoppel ne lui semblent pas avoir été établis, à savoir une déclaration
qu’une partie a faite à une autre partie ou une position qu’elle a prise
envers elle et le fait que cette autre partie s’appuie sur cette déclaration ou
position à son détriment ou à l’avantage de la partie qui l’a faite ou prise.
Les indications que fournissent les écritures quant aux vues des Parties
sur l'existence ou la nature des intérêts du Nicaragua à l’intérieur ou à
l'extérieur du golfe constituent sans aucun doute des éléments de preuve

30
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 119

dont la Chambre peut tenir compte. Aucune n’équivaut cependant à un
acquiescement, à une reconnaissance ou à une déclaration d’où résulterait
que, selon la Partie intéressée, des intérêts du Nicaragua risqueraient
d’être affectés par une décision rendue par la Chambre en l’espèce.

*

64. La Chambre passe maintenant à l’examen des quelques questions
pouvant appeler une décision en l’espèce, comme il est indiqué au para-
graphe 58 ci-dessus, en vue de déterminer s’il a été établi que cette décision
risque d’affecter un intérêt juridique du Nicaragua.

*

65. La décision que les Parties demandent à la Chambre consiste
notamment à déterminer la situation juridique des Îles, mais on ne voit pas
clairement, à cet égard, si le Nicaragua a allégué, ou allègue maintenant,
que ses intérêts juridiques risquent d’être directement affectés par la déci-
sion que la Chambre rendra au sujet de la souveraineté sur telle ou telle île.
Dans sa requête, le Nicaragua s’est référé au titre du compromis et à son
article 2, paragraphe 2, qui mentionnent à la fois les îles et les espaces
maritimes (Que determine la situaciôn juridica insular y de los espacios mari-

. timos). Selon ce qu’a déclaré un conseil du Nicaragua à l’audience, la sou-
veraineté de cet Etat sur les Farallones étant expressément reconnue par
les Parties, ce dernier n’a pas en principe d’intérêt direct à la détermina-
tion de la situation juridique des autres îles du golfe. Toutefois ce conseil a
aussi déclaré à l'audience que, dans la mesure où la décision relative à la
souveraineté sur les îles pourrait se répercuter sur une décision relative à
la délimitation des eaux du golfe, le Nicaragua est légitimement et directe-
ment intéressé aux îles en tant que circonstance éventuellement pertinente
pour la délimitation d’espaces maritimes situés à l’intérieur et à l’extérieur
du golfe.

66. La Chambre arrive à la conclusion que, dans la mesure où le diffé-
rend concerne la souveraineté sur les îles, elle ne doit pas accorder au
Nicaragua l’autorisation d'intervenir, en l’absence de tout intérêt de cet
Etat susceptible d’être directement affecté par une décision sur ce point.
Les effets éventuels des îles, en tant que circonstances pertinentes pour la
délimitation des espaces maritimes, devront être examinés dans le cadre
de la question de savoir si le Nicaragua doit être autorisé à intervenir sur la
base d’un intérêt juridique susceptible d’être affecté par une décision rela-
tive à la situation juridique des eaux du golfe. La Chambre aborde donc
maintenant cette question.

*

67. Selon El Salvador, il existe entre El Salvador, le Honduras et le
Nicaragua «un régime de communauté, de copropriété ou de cosouverai-

31
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 120

neté » sur les eaux du golfe de Fonseca « qui sont en dehors de la zone de
juridiction exclusive», «un régime juridique objectif» sur la base de
l'arrêt de 1917 de la Cour de justice centraméricaine. La nature de ce
régime, tel que le concevait la Cour de justice centraméricaine, se dégage
suffisamment, aux fins présentes, des extraits de l’arrêt de 1917 reproduits
aux paragraphes 27 et 28 ci-dessus. Se fondant sur cet arrêt, El Salvador
estime que la situation juridique du golfe n’autorise pas un partage des
eaux possédées en condominium. [I soutient aussi que le compromis ne
donne pas compétence pour effectuer une telle délimitation.

68. Pour sa part, le Honduras soutient notamment:

— que «les circonstances géographiques propres ... [au golfe] engen-
drent entre les Etats riverains une situation particulière créatrice d’une
communauté d'intérêts » qui, à son tour, «impose un régime juridique
particulier pour définir leurs rapports mutuels »;

— que «la communauté d'intérêts, ce n’est pas l'intégration, et l'abolition
des frontières», mais au contraire «la claire définition de celles-ci,
comme condition d’une coopération efficace »;

— que chacun des trois Etats riverains «possède un droit égal à une por-
tion de ces eaux intérieures »;

— que les espaces maritimes à délimiter relèvent du «statut des eaux in-
térieures puisque le golfe de Fonseca est une baie historique», mais
qu’il n’en serait pas moins incorrect «d’écarter l’application à cette
délimitation des principes et régles dégagés progressivement par la
jurisprudence internationale des vingt derniéres années» en matiére
de délimitation des espaces maritimes.

69. Le Honduras estime que le Nicaragua a démontré qu’il a un intérét
juridique qui serait affecté par la décision sur le point de savoir si les eaux
du golfe sont soumises 4 un condominium; il fait observer qu’il est incon-
cevable que les eaux du golfe puissent faire l’objet d’un condominium
pour deux des Etats riverains, mais non pour le troisième. Il ne s’oppose
donc pas à une intervention qui se limiterait à la protection de l’intérêt
juridique du Nicaragua relatif à cette question.

70. En revanche El Salvador nie que le Nicaragua puisse justifier sa
demande d'intervention même à ce propos. Il fait valoir que la Chambre
n’est pas appelée «à attribuer aux eaux du golfe un régime juridique
objectif valable erga omnes et applicable à ce titre au Nicaragua sans qu’il
ait pu faire entendre sa voix», et que la question à trancher est celle de
savoir si le régime de condominium,

«qui a été déclaré applicable entre El Salvador et le Nicaragua par
une décision de justice ayant force de res judicata entre les deux pays
peut être regardé comme applicable au Honduras. Or, quelle que soit
la décision que la Chambre prendra sur ce problème, la situation juri-
dique du Nicaragua restera inchangée, que ce soit dans ses rapports
avec El Salvador ou dans ses rapports avec le Honduras. »

32
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 121

71. La Chambre relève néanmoins que, dans ses écritures, El Salvador
a expressément affirmé l’existence d’un «régime juridique objectif» de
condominium sur les eaux du golfe (paragraphe 67 ci-dessus). Il semble
en outre à la Chambre que le fait que la Cour de justice centraméricaine a
jugé que ce régime s’appliquait, dans une affaire où le Nicaragua était la
partie défenderesse, renforce l’invocation par le Nicaragua d’un intérêt
juridique susceptible d’être affecté par toute décision qui serait rendue en
la matière. Comme il ressort de la citation qui précède, l’argument
d’El Salvador suppose que l’arrêt de 1917 de la Cour de justice centramé-
ricaine a l’autorité de la chose jugée dans les relations entre El Salvador et
le Nicaragua. La Chambre a déjà relevé (paragraphe 28 ci-dessus) qu’en
1917 le Nicaragua a informé les Etats d'Amérique centrale qu’il n’accep-
tait pas cet arrêt. Cette question de l’autorité de la chose jugée, quoique
n'étant pas directement en litige devant la Chambre puisque El Salvador
ne soutient pas que le Honduras était partie à l’affaire et lié à ce titre par la
décision, sous-tend l’opposabilité alléguée de P’arrét au Honduras, si bien
qu'une décision relative à cette opposabilité pourrait affecter les intérêts
du Nicaragua.

72. Or, indépendamment de la question du statut juridique de l’arrêt de
1917, El Salvador n’en soutient pas moins maintenant que les eaux du
golfe sont soumises à un condominium des Etats riverains, et il a même
donné à entendre que ce régime «aurait été applicable en tout état de
cause au golfe en vertu du droit international coutumier ». Le Nicaragua a
mentionné le fait qu’à l’évidence il a, dans le golfe de Fonseca, des droits
dont l’existence est incontestée, et il a soutenu que

«le condominium, s’il est déclaré applicable, met en cause, par sa
nature méme, trois Etats riverains et non pas seulement les parties au
compromis ».

De l'avis de la Chambre, le Nicaragua a ainsi suffisamment démontré
qu’il a un intérêt d’ordre juridique à faire valoir face à une décision sur le
point de savoir si tel est ou non le régime applicable aux eaux du golfe: la
définition même du condominium conduit à cette conclusion. Qui plus
est, une décision favorable à certaines des thèses du Honduras serait aussi
de nature à affecter des intérêts juridiques du Nicaragua. La «commu-
nauté d'intérêts », qui forme le point de départ de l’argumentation du
Honduras, est une communauté qui, à légal du condominium invoqué
par El Salvador, inclut le Nicaragua en tant qu’un des trois Etats riverains,
si bien que la question doit revêtir aussi un intérêt pour le Nicaragua. Le
Nicaragua allègue qu’à cet égard

«toute décision que prendra la Chambre — que ce soit en faveur
d’une Partie ou de l’autre ou en statuant autrement — est nécessaire-
ment une décision dont l’objet même sera la détermination des droits
des trois Etats riverains dans le golfe de Fonseca et sur les eaux
situées à l'extérieur de ce dernier».

En conséquence, la Chambre conclut que le Nicaragua a démontré de:

33
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 122

manière satisfaisante l’existence d’un intérêt d’ordre juridique susceptible
d’être affecté par sa décision sur ces questions, et ce, quoique, comme son
agent l’a expliqué à la première audience, le Nicaragua n’ait «pas jugé
nécessaire d’alléguer ou de revendiquer des droits particuliers à l’inté-
rieur du golfe de Fonseca».

73. Par ailleurs, bien qu’il lui ait ainsi été démontré de manière satisfai-
sante que le Nicaragua a un intérêt d’ordre juridique susceptible d’être
affecté par la décision qu’elle rendra sur le point de savoir si les eaux du
golfe de Fonseca sont ou non soumises à un condominium ou à une
«communauté d'intérêts » des trois Etats riverains, la Chambre ne saurait
accueillir l’allégation du Nicaragua d’après laquelle l’intérêt juridique de
cet Etat constituerait «l’objet même de ladite décision », au sens où ces
termes ont été employés dans l’affaire de l’Or monétaire pris à Rome en
1943 pour décrire les intérêts de l’Albanie (voir paragraphes 52 à 56 ci-
dessus). En ce qui concerne le condominium, le fond du litige entre les
Parties n’est pas la validité intrinsèque de l’arrêt de 1917 de la Cour de jus-
tice centraméricaine dans les relations entre les parties à l’affaire portée
devant elle, mais l’opposabilité au Honduras, qui n’y était pas partie, de
cet arrêt lui-même ou du régime qui y est déclaré applicable. Le Honduras,
tout en niant que l’arrêt de 1917 lui soit opposable, ne demande pas à la
Chambre d'en prononcer la nullité. Si le Nicaragua est autorisé à interve-
nir, l'arrêt que rendra la Chambre ne déclarera pas, pour ce qui est des
rapports entre cet Etat et les deux autres, que le Nicaragua possède ou ne
possède pas, sur les eaux du golfe situées au-delà de la délimitation conve-
nue avec le Honduras, de droits découlant du condominium, mais seule-
ment que, dans les rapports entre El Salvador et le Honduras, le régime de
condominium déclaré par la Cour de justice centraméricaine est ou non
opposable au Honduras. Certes, si la Chambre décidait de rejeter les allé-
gations d’El Salvador et de conclure qu’il n’existe pas, sur les eaux du
golfe, de condominium opposable au Honduras, cela reviendrait à
conclure qu’il n’y a pas de condominium du tout. De même, juger que la
«communauté d'intérêts » dont se réclame le Honduras n’existe pas entre
El Salvador et le Honduras en leur qualité d'Etats riverains du golfe
reviendrait à juger qu’il n’y a pas du tout de «communauté d'intérêts » de
ce genre dans le golfe. Dans un cas comme dans l’autre, la décision affec-
terait donc évidemment un intérêt d’ordre juridique du Nicaragua; mais
même ainsi cet intérêt ne constituerait pas «l’objet même de ladite déci-
sion», comme l’étaient les intérêts de l’Albanie dans l'affaire de l’Or
monétaire pris à Rome en 1943. De cela résulte, ainsi qu’il a été expliqué
(paragraphe 56 ci-dessus), que la question de savoir si la Chambre aurait
le pouvoir de statuer sur ces questions sans la participation du Nicaragua
à l'instance ne se pose pas, mais que les conditions d’une intervention du
Nicaragua sur cet aspect de l’affaire n’en sont pas moins manifestement
remplies.

34
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 123

74. S’il ne lui était pas démontré de manière satisfaisante qu’il existe un
condominium sur les eaux du golfe, tel qu’il exclue toute délimitation, la
Chambre pourrait être amenée à effectuer une délimitation, pour autant
qu’elle s’estimerait compétente à cet effet. A ce stade, la Chambre doit
donc rechercher si une décision relative à la délimitation des eaux du golfe
risquerait d’affecter un intérêt d’ordre juridique du Nicaragua, et cela
pour déterminer si le Nicaragua pourrait être autorisé à intervenir dans cet
aspect de l’affaire aussi. Mais la Chambre n’a pas à examiner quel pour-
rait être l’effet sur les intérêts du Nicaragua de toute délimitation possible
à laquelle on pourrait parvenir. C’est 4 l’Etat demandant à intervenir
d’établir que ses intérêts pourraient être affectés par une délimitation par-
ticulière, ou par toute délimitation en général. Dans ses écritures, le Hon-
duras a déjà indiqué comment il faudrait procéder à la délimitation selon
lui. Fidèle à sa position, El Salvador n’a pas fait part de ses vues sur
d’éventuelles lignes de délimitation. Le Nicaragua, pour sa part, n’a
donné d'indication sur aucune ligne de délimitation particulière qui,
d’après lui, affecterait ses intérêts.

75. Le Honduras soutient que le Nicaragua n’a démontré l’existence
d’aucun intérêt juridique susceptible d’être affecté par une décision rela-
tive à une ligne de délimitation entre le Honduras et El Salvador dans le
golfe. Il fait observer ceci:

«La délimitation est proposée par le Honduras, mais non par
El Salvador, et dans sa proposition le Honduras prend bien garde
d’éviter tout empiétement sur des zones du golfe qui pourraient être
revendiquées parle Nicaragua. De plus, quel que soit le contenu de la
proposition du Honduras, la Cour elle-même a les pouvoirs qui lui
permettent de veiller à ce que la délimitation à laquelle elle procéde-
rait éventuellement ne porte pas préjudice aux intérêts du Nicara-
gua.»

A l’audience, il a été expliqué que, pour la délimitation demandée, le
Honduras propose

«une méthode qui divise le golfe en un secteur ouest et un secteur
est... Le Honduras vise à limiter la région pertinente aux fins de la
délimitation avec El Salvador au secteur ouest du golfe.»

Le Honduras se fonde sur ce qu’il affirme être une supposition raison-
nable, à savoir que «le Nicaragua ne peut faire valoir aucune revendica-
tion justifiable sur une partie quelconque des eaux de ce secteur ouest ».
Selon le conseil du Honduras, cet argument est d’autant plus fort que,
«entre le Honduras et le Nicaragua, les eaux du golfe sont en grande par-
tie déjà délimitées » par la commission de 1900 et que cette délimitation
empêcherait le Nicaragua de formuler des revendications dans la moitié
ouest du golfe. El Salvador soutient aussi que, si la Chambre effectuait
une telle délimitation, contrairement à ce qu’il allègue au sujet de la
compétence qu’elle tient du compromis,

35
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 124

«le Nicaragua aurait des droits dans le golfe de Fonseca et dans
Vocéan Pacifique, mais [que] ces droits ne seraient affectés par
aucune décision qu’elle rendrait en l’espèce, comme le montrent la
configuration des lieux et la situation juridique ».

76. Quant aux arguments du Nicaragua qui pourraient se rapporter à
cette question de délimitation, le plus général apparaît dans une considé-
ration présentée par lui à l’appui de l'intérêt juridique qu'il allégue, à
savoir le «caractère essentiel des principes juridiques, y compris les prin-
cipes d’équité pertinents, qui compteraient pour trancher les questions
mises en cause par le compromis» (requête, par. 2 d)). Or la Chambre
n’estime pas qu’un intérét d’un Etat tiers pour des régles et principes juri-
diques généraux pouvant être appliqués par la décision puisse justifier
une intervention. Même s’il arrive, comme dans le cas de la requête à fin
d’intervention de Malte dans l’affaire qui opposait la Libye et la Tunisie,
que l’Etat demandant à intervenir «ne fonde pas sa demande sur un
simple intérêt à l’égard des prononcés de la Cour concernant les prin-
cipes et règles de droit international applicables à titre général», mais
sur «des éléments particuliers de l’affaire» (C.LJ. Recueil 1981, p. 17,
par. 30), l’intérêt invoqué ne saurait être considéré comme un intérêt
«susceptible d’être en cause en l'espèce» (C.J. Recueil 1981, p. 19,
par. 33). La considération invoquée au paragraphe 2 d) de la requête ne
suffit donc pas à établir l'existence d’un intérêt d’ordre juridique.

77. C’est en se référant expressément aux délimitations que le Nicara-
gua mentionne dans sa requête

«le rôle primordial des côtes et des relations côtières dans le régime
juridique des délimitations maritimes, dont il résulte, dans le cas du
golfe de Fonseca, qu’il serait impossible de procéder à une délimita-
tion qui, dans ce golfe, ne tiendrait compte que des côtes de deux des
trois Etats riverains » (par. 2 f));

or le «rôle … des côtes et des relations côtières » en matière de délimitation
maritime met de nouveau en jeu des règles et principes de droit d’ordre
général. L’allégation selon laquelle, dans le golfe de Fonseca, «il serait
impossible de procéder à une délimitation qui, dans ce golfe, ne tiendrait
compte que des côtes de deux des trois Etats riverains», serait plus
convaincante si, en 1900, une frontière maritime n’avait pas été définie
dans le golfe entre le Nicaragua et le Honduras. Quoi qu’il en soit, il s’agit
de savoir si un intérêt juridique du Nicaragua serait «affecté» par une
telle délimitation maritime. II arrive souvent en pratique qu’on doive tenir
compte, pour procéder à une délimitation entre deux Etats, de la côte d’un
Etat tiers, mais le fait de tenir compte, en tant que facteur géographique,
detoutes les côtes et relations côtières dans le golfe de Fonseca pour effec-
tuer une éventuelle délimitation entre deux Etats riverains — El Salvador
et le Honduras en l’occurrence — ne signifie aucunement que l'intérêt
juridique d’un troisième Etat riverain du golfe — le Nicaragua — soit sus-
ceptible d’être affecté en raison même de cette délimitation. De toute

36
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 125

façon, c’est à l’Etat demandant à intervenir dans la présente instance qu'il
incombe d'établir de manière satisfaisante devant la Chambre que tel serait
effectivement le cas en l’espèce. Et cela, le Nicaragua ne l’a pas fait. Quant
aux autres arguments que le Nicaragua invoque à l’appui de sa thèse, au
paragraphe 2 g) de sa requête, ils semblent viser une éventualité beaucoup
trop incertaine pour justifier une intervention dans l’instance en cours.

78. Le paragraphe 2 c) de la requête propose, comme considération à
l'appui de l’allégation selon laquelle le Nicaragua a un intérêt d’ordre
juridique susceptible d’être affecté par la décision, «la situation géogra-
phique du golfe de Fonseca et des espaces maritimes adjacents ». Mis à
part, pour le moment, la question des «zones maritimes adjacentes », la
principale difficulté que rencontre la Chambre à propos d’une éventuelle
délimitation à l’intérieur des eaux du golfe tient à ce que le Nicaragua n’a
pas indiqué, dans sa requête, d’espaces maritimes où il pourrait avoir un
intérêt juridique susceptible d’être considéré comme affecté par une éven-
tuelle ligne de délimitation entre El Salvador et le Honduras. La zone dans
laquelle de tels espaces maritimes pourraient se trouver est de toute
manière limitée compte tenu de la délimitation effectuée en 1900 avec le
Honduras. Au cours de la procédure orale, le conseil du Nicaragua a men-
tionné « le fait qu’il sera nécessaire de relier un certain point sur la ligne de
fermeture du golfe à l'extrémité ouest de la ligne de 1900»; cette observa-
tion concentre certes l’attention sur une zone déterminée des eaux du
golfe, mais elle ne parvient quand même nullement à justifier que ledit
intérêt du Nicaragua serait affecté par la ligne de délimitation proposée
par le Honduras. L’agent du Nicaragua a aussi déclaré que la Chambre,
au moment d'établir une délimitation quelconque à l’intérieur du golfe
entre El Salvador et le Honduras, pourrait devoir tenir compte des «voies
de navigation dans un golfe dont l’embouchure a moins de 20 milles de
largeur, et des intérêts de sécurité raisonnables des Etats riverains »; mais
cette considération est trop générale pour justifier une intervention liée à
une décision sur la délimitation en l’espèce.

79. En conséquence, la Chambre n’est pas convaincue qu’une décision
rendue en l'espèce sur le droit applicable à une délimitation des eaux du
golfe entre le Honduras et El Salvador ou portant délimitation de ces eaux
(sauf en ce qui concerne la «communauté d'intérêts » alléguée), affecte-
rait les intérêts du Nicaragua. Dès lors la Chambre estime que le Nicara-
gua, bien qu'ayant établi aux fins de l’article 62 du Statut l’existence d’un
intérêt d’ordre juridique susceptible d’être affecté par une décision de la
Chambre sur la question de l'existence ou de la nature d’un régime de
condominium ou de communauté d'intérêts à l’intérieur du golfe de Fon-
seca, n’a pas établi l'existence d’un tel intérêt qui puisse être affecté par
une décision de la Chambre sur une quelconque question de délimitation
à l’intérieur du golfe. Cette conclusion règle aussi la question (mentionnée
au paragraphe 66 ci-dessus) de l’incidence éventuelle d’une décision sur le
différend relatif aux îles.

37
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 126

80. La Chambre passe maintenant à la question de l’effet que pourrait
avoir sur les intérêts juridiques du Nicaragua la décision qu’elle rendra au
sujet des eaux extérieures au golfe, que le Nicaragua nomme «zones mari-
times adjacentes ». En ce qui concerne ces eaux, les Parties à l’affaire s’op-
posent une fois encore au sujet du sens de l’article 2 du compromis. Le
Honduras affirme ceci:

«En demandant à la Cour de «déterminer le régime juridique ...
des espaces maritimes » les Parties ont nécessairement doté la Cour
de la compétence de délimiter les zones de la mer territoriale et la
zone économique exclusive qui appartiennent au Honduras et à
El Salvador respectivement. »

Dans la logique de son interprétation de l’article 2 du compromis, le Hon-
duras demande à la Chambre d’entériner la ligne de délimitation qu’il
propose pour les eaux extérieures au golfe car elle «aboutira à une solu-
tion équitable ». El Salvador interprète le compromis comme n’habilitant
pas la Chambre à effectuer une délimitation; en outre, il soutient
qu'aucun lien n’existe entre les droits du Honduras en tant qu’Etat côtier
dans le golfe, ayant un droit d’accès à la haute mer, et toute prétention du
Honduras à une mer territoriale et à une zone économique exclusive au-
delà de la ligne de fermeture du golfe. El Salvador mentionne aussi les îles
Farallones, comme appartenant au Nicaragua, ainsi que certaines îles que
lui-même revendique et il soutient que «ces îles et les eaux correspon-
dantes privent en fait le Honduras d’un contact direct avec l’océan Paci-
fique par l'embouchure du golfe de Fonseca».

81. Les deux Parties soutiennent que le Nicaragua n’a aucun intérêt
d’ordre juridique susceptible d’être affecté par la décision relative à la
«situation juridique » des espaces maritimes extérieurs au golfe. El Salva-
dor fait observer que si son interprétation du compromis est acceptée, les
droits du Nicaragua vis-à-vis de lui ne seront pas affectés; maïs il affirme
que, même si la Chambre devait décider que le Honduras a des droits sur
les eaux extérieures au golfe et venait à les délimiter par son arrêt, elle
pourrait le faire «sans que le Nicaragua soit partie à l’instance ». Les deux
Parties nient que, si la Chambre donne suite à leur interprétation respec-
tive de l’article 2, les intérêts juridiques du Nicaragua puissent s’en trou-
ver affectés. Cependant, l’Etat qui demande à intervenir estime que ses
propres intérêts juridiques dans les eaux dont il s’agit seront nécessaire-
ment affectés par une décision de la Chambre, quelle que soit l’interpréta-
tion de l’article 2 sur laquelle elle se fonde.

82. La question de savoir si un Etat peut prétendre à une mer territo-
riale, un plateau continental ou une zone économique exclusive est une
question à trancher par application des principes et des règles du droit de
la mer en la matière. Comme la Chambre l’a relevé (paragraphe 76 ci-des-
sus), un intérêt portant sur l’application de règles et principes juridiques
généraux n’est pas de nature à justifier une requête à fin d'intervention.
Dans la présente affaire, le régime juridique à l’intérieur du golfe — quel
qu’il soit selon la décision de la Chambre — aura sans doute aussi une

38
DIFFEREND (EL SALVADOR/HONDURAS) (ARRÊT) 127

incidence sur toute décision de délimitation des eaux extérieures au golfe:
mais, de l’avis de la Chambre, cela tend seulement à renforcer la demande
d'intervention du Nicaragua en ce qui concerne le régime juridique des
espaces maritimes se trouvant à l’intérieur du golfe et non à justifier qu'il
intervienne en ce qui concerne celui des espaces maritimes extérieurs au
golfe.

83. Cette question ne peut en outre être examinée indépendamment de
celle que pose la thèse du Honduras selon laquelle le compromis requiert
la Chambre d’effectuer une délimitation maritime dans la région exté-
rieure au golfe. Comme elle l’a déjà relevé (paragraphe 74 ci-dessus), la
Chambre n’est pas tenue d’envisager les effets de toute délimitation pos-
sible; elle doit seulement examiner si l’Etat demandant à intervenir a éta-
bli l’existence d’un intérêt juridique et a démontré que cet intérêt peut être
affecté par une décision portant délimitation. Dans ses écritures, le Hon-
duras a proposé en outre un modèle de délimitation et l’a porté sur une
carte; dans le cadre de la présente procédure, il a exposé ce modèle à la
Chambre et a expliqué comment il avait été conçu pour éviter entièrement
tout empiétement sur des eaux extérieures au golfe dont on pourrait ima-
giner qu’elles soient revendiquées par le Nicaragua. Le conseil du Hondu-
ras a expliqué que seule une partie de la côte hondurienne avait été prise
en considération aux fins de cette délimitation, tandis que l’on n’avait pas
tenu compte du reste de la côte hondurienne «parce qu’elle est pertinente
au regard d’une délimitation future entre le Honduras et le Nicaragua »;
et que

«suivant le même raisonnement, nous avons limité la zone maritime
pertinente à l’est par une ligne tracée à partir [d’un point situé à mi-
chemin de la ligne de fermeture] et perpendiculaire à la direction
générale de la côte, jusqu’à 200 milles... »

En conclusion, selon lui:

«Il s'ensuit que les réclamations du Nicaragua, tant en ce qui
concerne la ligne de fermeture que les zones maritimes à l’extérieur
du golfe, sont intactes. 4 condition, et à condition seulement, que l’on
puisse partir de l’hypothèse que le Nicaragua n’a pas de réclamation
plausible à faire valoir sur les eaux qui s’étendent au-delà du point
médian de la ligne de fermeture, … ou sur les eaux à l’ouest de la per-
pendiculaire tracée à partir de ce point médian. »

84. Au cours de la présente procédure incidente, et avant d’avoir
entendu les plaidoiries sur le fond, la Chambre ne peut pas se prononcer
sur la démonstration du Honduras relative à ses propositions de délimita-
tion des eaux extérieures au golfe; mais cette démonstration appelait cer-
taines indications de la part de l’Etat désireux d’intervenir, pour préciser
comment ces propositions affecteraient un intérêt particulier du Nicara-
gua ou quelle autre délimitation possible affecterait cet intérêt. Le Nicara-
gua a répondu au modèle du Honduras, mais une fois encore en usant
essentiellement de termes généraux. Lors des audiences, l’agent du Nica-

39
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 128

ragua s’est borné à déclarer : «En dehors du golfe de Fonseca, il ressort
nettement de n’importe quelle carte et des dessins présentés par les Parties
dans leurs écritures» — l’agent du Nicaragua s’est expressément référé
aux cartes marines indiquant la proposition de délimitation du Hondu-
ras — «qu’on ne peut demander cela dans l’océan Pacifique sans affecter
sensiblement les intérêts juridiques du Nicaragua ». La Chambre ne pense
pas que la question soit aussi simple. Le Honduras avait indiqué au Nica-
ragua 4 la fois la ligne de délimitation qu’il proposait et la ligne qu’il pro-
posait pour marquer ce qu’il appelle la «zone maritime pertinente». La
proposition du Honduras portée sur la carte donnait ainsi au Nicaragua
l’occasion d’indiquer comment les propositions honduriennes seraient
susceptibles d’affecter «sensiblement » tout intérêt juridique que le Nica-
ragua pourrait avoir dans des eaux situées à l’ouest de la ligne proposée
par le Honduras. Or le Nicaragua ne l’a pas fait. Il n’a pas indiqué com-
ment cette délimitation, ou toute autre délimitation qu’il considérait
comme possible, affecterait un intérêt juridique effectif du Nicaragua; la
Chambre ne peut donc accorder au Nicaragua l’autorisation d’intervenir
au sujet de la délimitation des eaux situées au large par rapport à la ligne
de fermeture du golfe.

*  *

85. Ayant conclu que le Nicaragua a démontré qu’il avait un intérêt
d'ordre juridique susceptible d’être affecté par certaines des décisions que
le compromis pourrait exiger, la Chambre doit maintenant examiner la
question de l’objet de la requête du Nicaragua à fin d'intervention dans
l'affaire. L’alinéa b) du paragraphe 2 de l’article 81 du Règlement prescrit
que «l’objet précis de l’intervention » doit être spécifié; et il ressort claire-
ment d’autres décisions de la Cour qu'elle est tenue d’examiner «l’objet
de la requête et la manière dont celui-ci correspond à ce qu’envisage le
Statut » et de s’assurer que l’objet de l’intervention correspond à ce qui est
envisagé par le Statut (C.I.J. Recueil 1984, p. 18, par. 28).

86. C’est dans les termes ci-après, déjà cités au paragraphe 38 ci-des-
sus, que le Nicaragua a formulé dans sa requête à fin d’intervention l’objet
de son intervention en l’espèce:

«La requête à fin d’intervention a pour objet:

Premièrement, de protéger généralement, par tous les moyens juri-
diques possibles, les droits de la République du Nicaragua dans le
golfe de Fonseca et dans les espaces maritimes adjacents.

Deuxièmement, d'intervenir dans l’instance pour informer la Cour
de la nature des droits du Nicaragua qui sont en cause dans le litige.
Cette forme d'intervention aurait un but conservatoire : elle viserait à
garantir que les conclusions de la Chambre ne portent pas atteinte
aux droits et intérêts de la République du Nicaragua...»

40
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 129

Cette indication doit être rapprochée de ce que l’agent du Nicaragua a
déclaré à l’audience, à savoir que:
«si la Chambre estime que la requête du Nicaragua va trop loin ou est
trop limitée, le Nicaragua est disposé à se conformer à toute procé-
dure que lui indiquera la Chambre. Le seul objectif du Nicaragua est
de protéger ses intérêts juridiques et il le fera de n’importe quelle
manière autorisée par le Statut.»

Il a été soutenu, en particulier par El Salvador, que le Nicaragua n’avait
pas indiqué I’« objet précis» de son intervention, conformément à l’ar-
ticle 81, paragraphe 2 b), du Règlement, que l’objet qu’il avait indiqué
n’était pas un objet approprié et que, partant, la requête du Nicaragua ne
devrait pas être admise.

87. El Salvador reproche au Nicaragua de déclarer que l’objet de sa
requête est « de protéger ... les droits de la République du Nicaragua dans
le golfe de Fonseca et dans les espaces maritimes adjacents » et «d’infor-
mer la Cour de la nature des droits du Nicaragua qui sont en cause dans le
litige », mais de ne pas indiquer suffisamment ce que ces droits sont censés
être, comment ils pourraient être affectés, ni quel est au fond le but que le
Nicaragua cherche à atteindre. Pour être autorisé à intervenir, un Etat n’a
pas à établir qu’il a des droits qui doivent être protégés, mais simplement
qu’il a un intérêt d’ordre juridique susceptible d’être affecté par la déci-
sion à rendre en l'espèce. Cette question des intérêts juridiques a déjà été
traitée et tranchée par la Chambre dans la précédente partie du présent
arrêt (paragraphes 72, 79 et 84); aussi est-ce par rapport aux intérêts nica-
raguayens d’ordre juridique qu’elle a considérés comme existants qu’elle
doit maintenant examiner l’objet déclaré de l’intervention. Fondamenta-
lement, le but du Nicaragua semble être d’informer la Chambre de ses
droits ou intérêts et de les protéger « par tous les moyens juridiques pos-
sibles », c’est-à-dire d'empêcher qu'ils soient affectés par la décision de la
Chambre, ou de s’assurer qu’une décision qui les affecterait ne soit prise
qu'après que le Nicaragua aurait été entendu.

88. Dans ses observations écrites sur la requête à fin d’intervention,
El Salvador s’est référé à cet aspect de la requête et a soutenu ceci:

«[Les] descriptions divergentes de l’objet de l’intervention — qui
oscillent entre protéger les droits du Nicaragua par tous les moyens
juridiques possibles et informer simplement la Chambre de la nature
de ces droits à des fins conservatoires — sont une façon d’essayer
d'échapper au dilemme dans lequel se trouve l'Etat qui souhaite
intervenir... Si l’objet de son intervention est d’informer la Cour de
ses droits ou de ses prétentions, le Nicaragua aura amplement l’occa-
sion de le faire — comme en son temps l'Italie — lorsqu'il sera
entendu ainsi que le prévoit l’article 84, paragraphe 2, du Règlement,
sans qu’il soit du tout nécessaire de l’autoriser à intervenir dans l’ins-
tance. En revanche, si son propos est plutôt de protéger ses droits par
tous les moyens juridiques — y compris celui qui consiste à chercher

41
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 130

à obtenir une décision judiciaire favorable à ses demandes — cela
signifie qu’il introduit un litige supplémentaire, exigeant un lien juri-
dictionnel valable; or ce lien n’existe pas.»

89. Pour la Chambre, si l’on suivait cet argument, il faudrait refuser
l'autorisation d’intervenir non seulement dans le cas présent mais dans la
plupart des cas, pour l’une ou l’autre raison, et les buts de l’article 62 du
Statut ne seraient donc pas atteints. La Chambre ne saurait l’accepter. En
premier lieu, s’agissant de l’objet déclaré d’informer la Cour des droits
d’un Etat tiers, il est évident que, si l'Etat qui estime que ses intérêts juri-
diques risquent d’être affectés par la décision à rendre dans une affaire
devait présenter exhaustivement ces intérêts dans sa requête à fin d’inter-
vention ou aux audiences tenues pour examiner la question de savoir s’il
doit être autorisé à intervenir, l’institution de l’intervention et la procé-
dure à laquelle elle doit ensuite donner lieu en application du Règlement
de la Cour seraient vaines. Certes, dans les circonstances de l’affaire du
Plateau continental (Jamahiriya arabe libyenne/ Malte), la Cour a été en
mesure de tenir compte, dans la décision qu’elle a rendue au fond, des
renseignements relatifs aux prétentions de l’Italie qui lui avaient été pré-
sentés au cours de la procédure sur la requête infructueuse à fin d’inter-
vention de cet Etat. Toutefois, si l’autorisation d’intervenir a été refusée
dans ce cas, ce n’est pas parce que la Cour avait déjà été suffisamment
informée des intérêts de l’Italie par cette procédure. Ce n’est pas non plus
parce qu’elle a constaté que l'Italie n’avait pas suffisamment indiqué
quels étaient les intérêts à protéger ou les avait indiqués d’une manière
inappropriée.

90. Dans la mesure où l’intervention du Nicaragua a pour objet « d’in-
former la Cour de la nature des droits du Nicaragua qui sont en cause dans
le litige », on ne peut pas dire que cet objet n’est pas approprié: il semble
d’ailleurs conforme au rôle de l’intervention. Il est vrai que le Nicaragua,
dans sa requête, ajoute qu’il poursuit «un but conservatoire: … garantir
que les conclusions de la Chambre ne portent pas atteinte aux droits et
intérêts juridiques de la République du Nicaragua...» L'expression «por-
ter atteinte à des droits et intérêts juridiques» ne figure pas dans l’ar-
ticle 62 du Statut: celui-ci évoque la possibilité qu’un «intérêt d’ordre
juridique» soit «affecté » par la décision. Peut-être l’expression «porter
atteinte » était-elle censée aller plus loin que les termes du Statut, mais il ne
faut pas oublier que, compte tenu de l’article 59 du Statut et même de
l'arrêt rendu dans l’affaire de l’Or monétaire pris à Rome en 1943 (para-
graphes 54 et 55 ci-dessus), une décision de la Cour ne saurait guère « por-
ter atteinte» aux droits d’un Etat tiers. En revanche, la Chambre estime
qu’il est tout à fait approprié — et c’est d’ailleurs le but de l’intervention —
que l’intervenant l’informe de ce qu’il considère comme ses droits ou inté-
rêts, afin de veiller à ce qu'aucun intérêt d’ordre juridique ne puisse être
«affecté» sans que l’intervenant ait été entendu; elle estime aussi que
Pemploi, dans une requête à fin d’intervention, d’une expression qui va

42
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 131

peut-être un peu plus loïn est sans conséquence, pour autant que l’objectif
effectivement poursuivi soit approprié. A ce sujet, la Chambre ne saurait
méconnaître ce qu’a indiqué l’agent du Nicaragua, dans les termes cités au
paragraphe 86 ci-dessus, à savoir que le Nicaragua cherche seulement à
protéger ses intérêts juridiques d’une manière autorisée par le Statut.

91. En second lieu, pour ce qui est de l’autre aspect du dilemme dont
El Salvador affirme l’existence, la Chambre n’estime pas que, lorsqu'un
Etat cherche, en intervenant, à «protéger ... par tous les moyens juridi-
ques » ses droits, il faille nécessairement inclure parmi ces moyens « celui
qui consiste à chercher à obtenir une décision judiciaire favorable » sur ses
propres demandes. Le conseil d’El Salvador a reconnu que le Nicaragua
ne cherchait pas à saisir la Cour d’un litige supplémentaire. Il a pourtant
ajouté:

«le Nicaragua ne dit pas qu’un de ses objectifs est de chercher à
entrer dans l'instance en tant que partie et à être lié à ce titre par la
décision que rendra la Cour»;

et il a estimé que les déclarations du Nicaragua à cet égard étaient équi-
voques. Il a aussi été avancé que le fait que le Nicaragua envisage, au
paragraphe 24 de sa requête, la possibilité qu’une nouvelle affaire soit
introduite par voie de compromis

«semble bien montrer que le Nicaragua admet que, pour qu’il parti-
cipe utilement à la procédure, le consentement des Parties princi-
pales est nécessaire »;

et El Salvador soutient qu’un lien juridictionnel est une condition néces-
saire pour intervenir. Cependant, au cours de la procédure orale, le Nica-
ragua a dit très clairement par le truchement de son conseil que le
Nicaragua «ne prétend pas introduire, sous couvert d’intervention, un
nouveau différend, un litige supplémentaire à celui des Parties»; on
trouve la même affirmation au paragraphe 8 de la requête. Le conseil du
Nicaragua a aussi reconnu que «intervention en vertu de l’article 62 du
Statut de la Cour n’a pas été conçue à cette fin».

92. Compte tenu de ces déclarations, la Chambre estime que l’objet
énoncé en premier lieu dans la requête du Nicaragua, qui est « de protéger
généralement, par tous les moyens juridiques possibles, les droits de la
République du Nicaragua dans le golfe de Fonseca et dans les espaces
maritimes adjacents», ne doit pas être interprété comme équivalant à
chercher à obtenir une décision judiciaire sur les propres demandes du
Nicaragua. Les «moyens juridiques possibles» doivent être ceux que
fournit l’institution de l'intervention pour protéger les intérêts juridiques
d’un Etat tiers. Ainsi compris, cet objet ne peut être considéré comme
inapproprié.

*  *

93. La Chambre doit encore examiner maintenant l’argument d’El Sal-
vador selon lequel, pour que le Nicaragua puisse intervenir dans la pré-

43
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 132

sente instance entre El Salvador et le Honduras, il lui faut en outre établir
l'existence d’un «lien de juridiction valable» entre le Nicaragua et ces
deux Etats. La Chambre a déjà mentionné (paragraphe 39 ci-dessus) la
condition que pose l’alinéa c) du paragraphe 2 de l’article 81 du Règle-
ment de la Cour, selon lequel la requête à fin d’intervention doit spéci-
fier «toute base de compétence qui, selon l'Etat demandant à intervenir,
existerait entre lui et les parties», ainsi que l'attitude du Nicaragua à cet
égard. Dans sa requête, le Nicaragua n’allègue pas l’existence d’une autre
base de compétence que le Statut lui-même et exprime l’opinion que l’ar-
ticle 62 n’exige pas un titre de compétence distinct. Au paragraphe 24
de sa requête, le Nicaragua rappelle aussi qu’il a fait une déclaration
valable et inconditionnelle d’acceptation de la juridiction de la Cour en
vertu de l’article 36, paragraphe 2, du Statut de la Cour; pourtant, il ne se
fonde pas sur cette déclaration dans la présente procédure. El Salvador
et le Honduras ont aussi fait des déclarations en vertu de cet article,
mais celles-ci contiennent des réserves qui, selon chacun de ces Etats,
empécheraient d’invoquer ces déclarations pour saisir la Cour des ques-
tions qui font l’objet de la présente instance.

94. Il s’agit de savoir si l’existence d’un lien juridictionnel valable avec
les parties à l'instance — autrement dit l’existence d’une base de compé-
tence qu’un Etat demandant à intervenir pourrait invoquer pour intro-
duire une instance contre l’une ou l’autre partie — constitue une condi-
tion essentielle pour qu’un Etat puisse être admis à intervenir en vertu de
l’article 62 du Statut. C’est donc dans ce sens que les expressions «lien
juridictionnel » et «lien de compétence » sont employées ci-après. La ques-
tion a été soulevée au cours d’affaires dans lesquelles une requête à fin
d'intervention avait été présentée à la Cour en vertu de l’article 62. Dans
l'affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne), la
Cour a jugé qu’il n’était pas nécessaire de trancher la question, puisqu'elle
était parvenue, pour d’autres motifs, à la conclusion que la requête de
Malte à fin d'intervention n’était pas de celles auxquelles elle pouvait
accéder (C.I.J. Recueil 1981, p. 20, par. 36). Dans l'affaire du Plateau conti-
nental (Jamahiriya arabe libyenne/Malte), la Cour a de nouveau estimé
possible «de se prononcer sur la présente requête sans résoudre la ques-
tion délicate du «lien de compétence valable» (C.I.J. Recueil 1984, p. 28,
par. 45). Toutefois, elle l’a fait en indiquant deux argumentations pos-
sibles, dont l’une se fonde sur le fait qu’un tel lien serait nécessaire et
l’autre sur le fait qu’il ne le serait pas, et en relevant que, dans les circons-
tances de l’espèce, les «deux manières … ont l’une et l’autre pour résultat
nécessaire d’obliger la Cour à rejeter la demande d’intervention de l'Italie»
(C.L.J. Recueil 1984, p. 22, par. 34). Ce dernier arrêt contient d’utiles remar-
ques en la matière, mais la question n’est pas résolue. Comme, dans le cas
présent, la Chambre est parvenue à la conclusion que le Nicaragua a établi
l'existence d’un intérêt d’ordre juridique susceptible d’être affecté par la
décision, et comme l'intervention du Nicaragua a un objet approprié,
seule la question de la nécessité d’un lien juridictionnel se pose encore; et
comme il est admis qu'aucun lien de ce genre n’existe, la Chambre est

44
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 133

tenue de trancher la question. A cet effet, elle doit examiner le principe
général de la juridiction consensuelle dans ses rapports avec l’institution
de l'intervention.

95. L'importance de ce principe général, sur lequel l'Etat demandant à
intervenir a lui-même beaucoup insisté dans sa requête, ne saurait être
mise en doute. Comme la Cour permanente de Justice internationale l’a
dit, la Cour agit

«en considération du fait que sa juridiction est limitée, qu’elle se
fonde toujours sur le consentement du défendeur et ne saurait subsis-
ter en dehors des limites dans lesquelles ce consentement a été
donné» (Concessions Mavrommatis en Palestine, arrêt n° 2, 1924,
C.P.J.I. série À n° 2, p. 16).

Le règlement judiciaire international prévu dans le Statut obéit dès lors au
schéma suivant: deux Etats, ou davantage, conviennent que la Cour
connaîtra d’un différend particulier; leur consentement peut être donné
sur une base ad hoc, par voie de compromis ou autrement, ou résulter de
l’invocation, en présence de ce différend particulier, d’une clause juridic-
tionnelle d’un traité ou du mécanisme de l’article 36, paragraphe 2, du
Statut de la Cour. Ces Etats sont les « parties» à l’instance et ils seront liés
par la décision que la Cour rendra en définitive, parce qu’ils sont conve-
nus de donner à la Cour compétence pour trancher l’affaire par une déci-
sion qui aura force obligatoire, comme le prévoit l’article 59 du Statut.
Normalement, aucun autre Etat ne peut donc se mêler à l’instance sans le
consentement des parties initiales.

96. Néanmoins, des procédures permettant à un Etat «tiers » d’interve-
nir dans un procès sont prévues aux articles 62 et 63 du Statut de la Cour.
En matière d'intervention, la compétence de la Cour ne découle pas du
consentement des parties à l’instance, à la différence de sa compétence
pour connaître de l’affaire qui lui a été soumise, mais du fait qu’en deve-
nant parties au Statut de la Cour elles ont consenti à ce que celle-ci exerce
les pouvoirs que lui confère le Statut. Il n’est pas nécessaire d’interpréter
la mention des «traités … en vigueur», qui figure à l’article 36, para-
graphe 1, du Statut, comme comprenant le Statut lui-même; l'acceptation
du Statut implique acceptation de la compétence que l’article 62 confère à
la Cour. La Cour est donc compétente pour admettre une demande d’in-
tervention même si l’une des parties à l'instance, ou les deux, s’y oppose;
comme la Cour l’a déclaré en 1984 «l’opposition [à une intervention] des
parties en cause, quoique très importante, n’est qu’un élément d’apprécia-
tion parmi d’autres » (C.I.J. Recueil 1984, p. 28, par. 46). La nature de la
compétence ainsi créée par l’article 62 du Statut se définit par référence
au but et à l’objet de l’intervention, comme cela ressort de l’article 62 du
Statut.

97. Le but d’une intervention fondée sur l’article 62 du Statut est de
protéger un «intérêt d’ordre juridique» d’un Etat susceptible d’être
affecté par une décision, dans une affaire pendante entre d’autres Etats, à
savoir les parties à cette affaire. Son but n’est pas de mettre l’Etat interve-

45
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 134

nant en mesure de greffer une nouvelle affaire sur la précédente, de deve-
nir une nouvelle partie et d'obtenir ainsi que la Cour se prononce sur ses
propres prétentions. Une affaire avec une nouvelle partie et de nouvelles
questions à trancher serait une affaire nouvelle. La différence entre l’inter-
vention en vertu de l’article 62 et la constitution d’une nouvelle partie à
une affaire n’est pas seulement une différence de degré; c’est une diffé-
rence de nature. Comme la Cour l’a relevé en 1984:

«Rien dans l’article 62 n’indique que ce texte ait été conçu comme
un autre moyen de saisir la Cour d’un litige supplémentaire — ma-
tière qui relève de l’article 40 du Statut — ou comme un moyen de
faire valoir les droits propres d’un Etat non partie à l'instance. » (Pla-
teau continental (Jamahiriya arabe libyenne/ Malte), requête à fin d’in-
tervention, C.I.J. Recueil 1984, p. 23, par. 37.)

98. Il y a lieu de relever que l’intervention est traitée au chapitre III du
Statut de la Cour, qui porte pour titre « Procédure ». C’est dans la même
ligne que la Cour a rédigé puis revisé son Règlement: l'intervention y
figure à la section D, intitulée « Procédures incidentes ». Par définition,
les procédures incidentes sont celles qui surviennent incidemment au
cours d’une affaire déjà portée devant la Cour ou une chambre. Une pro-
cédure incidente ne saurait être une procédure qui transforme cette affaire
en une affaire différente avec des parties différentes.

99. L'intervention ne peut avoir été conçue pour qu’on s’en serve à la
place d’une procédure contentieuse. L’acceptation du Statut par un Etat
ne crée pas en soi de compétence pour connaître d’une affaire particu-
lière : le consentement exprès des parties est nécessaire à cet effet. Si l’on
considérait qu’un intervenant devient partie à une affaire du simple fait
qu’il est autorisé à intervenir dans cette affaire, il y aurait là une entorse
grave à cet aspect du principe de la juridiction consensuelle. Le fait que la
compétence incidente conférée par l’article 62 du Statut est limitée par le
principe général de la juridiction consensuelle en matière de différends
particuliers a été affirmé par la Cour dans l’arrêt qu’elle a rendu sur la
requête à fin d'intervention de l’Italie dans l’affaire du Plateau continental
(Jamahiriya arabe libyenne/ Malte); la Cour a pris soin de ne pas adopter
une position telle que:

«elle admettrait que la procédure de l’intervention fondée sur l’ar-
ticle 62 constitue une exception aux principes fondamentaux à la
base de sa compétence : en premier lieu le principe du consentement,
mais aussi les principes de réciprocité et d’égalité entre les Etats. Or
la Cour considère qu’une exception de ce genre ne pourrait être
admise que si elle était très clairement exprimée.» (C.I.J. Recueil
1984, p. 22, par. 35.)

Il est donc patent que l’Etat admis à intervenir dans une instance ne
devient pas aussi une partie en cause du seul fait qu’il est un intervenant.
Réciproquement, il est vrai que, sous réserve du consentement requis des
parties en cause, l’intervenant n’est pas empêché par sa qualité d’interve-

46
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 135

nant de devenir lui-même partie au procès. Le Nicaragua aussi semble
considérer que la compétence que l’article 62 du Statut attribue à la Cour
n’est pas extensible au point qu’un intervenant devienne une partie à l’ins-
tance, à moins que les parties en cause aient consenti à ce changement; il a
déclaré au cours de la procédure orale que «Particle 62 fait partie de la
compétence incidente et [que] rien, en bonne logique, n’oblige à envisager
ses dispositions comme une «exception » au principe du consentement ».
En outre, il n’existe pas, en droit international, de procédure permettant à
une partie ou à des parties nouvelles de se joindre à l’instance, que ce soit
comme demandeur ou comme défendeur, sur ordre de la Cour elle-même.
En 1984, la Cour a relevé «l’absence, dans la procédure de la Cour, de tout
système d'intervention obligatoire par lequel un Etat tiers pourrait être
cité par la Cour à ester en tant que partie...» (Plateau continental (Jamahi-
riya arabe libyenne/ Malte), requête à fin d'intervention, C.I.J. Recueil 1984,
p. 25, par. 40) et elle a mentionné une fois encore le fait qu’elle est dépour-
vue du pouvoir «de prescrire la participation à l'instance d’un Etat tiers »
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
gua c. Etats-Unis d'Amérique), C.I.J. Recueil 1984, p. 431, par. 88).

100. Il découle donc aussi de la nature juridique et des buts de l’inter-
vention que l’existence d’un lien juridictionnel entre l'Etat qui demande à
intervenir et les parties en cause n’est pas une condition du succès de sa
requête. Au contraire, la procédure de l'intervention doit permettre que
l'Etat dont les intérêts risquent d’être affectés puisse être autorisé à inter-
venir, alors même qu’il n’existe pas de lien juridictionnel et qu’il ne peut
par conséquent pas devenir partie à l’instance. Aux termes du para-
graphe 2 c)de l’article 81 du Règlement de la Cour, une requête à fin d’in-
tervention fondée sur l’article 62 du Statut doit spécifier «toute base de
compétence qui, selon l'Etat demandant à intervenir, existerait entre lui et
les parties»; l'emploi des mots «toute base de compétence qui ... existe-
rait» (dans le texte anglais la formule «any basis») montre que le lien
de juridiction valable n’est pas considéré comme une condition sine qua non
d’une intervention (voir aussi Plateau continental (Tunisie/Jamahiriya
arabe libyenne), requête à fin d'intervention, C.IJ. Recueil 1981, p. 16,
par. 27).

101. La Chambre conclut en conséquence que l’absence de lien juridic-
tionnel entre le Nicaragua et les Parties à la présente instance ne constitue
pas un obstacle à l’octroi de l’autorisation d'intervenir.

* *

102. Comme c’est la première fois dans l’existence de la Cour et de sa
devancière qu’un Etat aura été autorisé à intervenir en vertu de l’article 62
du Statut, il semble qu’il y ait lieu de donner quelque indication de l’éten-
due des droits procéduraux que l'Etat intervenant acquerra une fois auto-
risé à intervenir, d’autant plus que l'autorisation d'intervenir ne porte que
sur certains des nombreux problèmes soumis à la Chambre. En premier
lieu, comme la Chambre l’a expliqué ci-dessus, l'Etat intervenant ne

47
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 136

devient pas partie à l’instance: il n’acquiert pas les droits et n’est pas sou-
mis aux obligations qui s’attachent à la qualité de partie en vertu du Statut
et du Règlement de la Cour ou des principes juridiques généraux de pro-
cédure. En tant qu’intervenant, le Nicaragua a évidemment le droit d’être
entendu par la Chambre. Ce droit est régi par l’article 85 du Règlement de
la Cour, lequel prévoit la présentation d’une déclaration écrite et la parti-
cipation à la procédure orale. Des délais seront fixés pour la présentation
d’une déclaration écrite par le Nicaragua puis d'observations écrites sur
cette déclaration par les Parties, conformément à l’article 85, dès que les
consultations appropriées auront pu avoir lieu après le prononcé du pré-
sent arrêt.

103. La portée de l'intervention dans ce cas particulier, par rapport à
l'affaire dans son ensemble, implique nécessairement que le droit de l’in-
tervenant d’être entendu soit limité. Il l’est d’abord par le fait qu’il n’ap-
partient pas à l’intervenant de défendre devant la Chambre des thèses sur
l'interprétation du compromis conclu entre les Parties le 24 mai 1986,
puisque ce compromis est une res inter alios acta pour le Nicaragua.

*

104. Le Nicaragua s’est défendu de toute intention de se mêler au diffé-
rend qui concerne la frontière terrestre. La Chambre a jugé que le Nicara-
gua n’avait pas démontré !’existence d’un intérêt d’ordre juridique sus-
ceptible d’étre affecté par la décision qu’elle rendra sur la «situation
juridique des îles ». Pour-ce qui est de la décision qui lui est demandée au
sujet de la situation juridique des espaces maritimes se trouvant à l’inté-
rieur du golfe, la Chambre a indiqué (paragraphe 72 ci-dessus) que le
Nicaragua a un intérêt juridique susceptible d’être affecté par une déci-
sion relative au régime juridique de leurs eaux, soit par une décision favo-
rable à la thèse d’El Salvador selon laquelle les eaux du golfe sont
soumises à un régime de condominium, soit par une décision favorable à
la thèse du Honduras selon laquelle il existe une «communauté d’inté-
rêts » entre les trois Etats dans les eaux du golfe. La Chambre considère
que le Nicaragua n’a pas établi de manière satisfaisante l’existence d’un
intérêt d’ordre juridique susceptible d’être affecté par une décision de la
Chambre portant délimitation des eaux du golfe de Fonseca entre El Sal-
vador et le Honduras ou par une décision sur la situation juridique
des espaces maritimes extérieurs au golfe, y compris toute décision sur
des droits ou sur une délimitation entre El Salvador et le Honduras, et
que l'intervention à l’un ou l’autre de ces titres n’a pas été justifiée. La
Chambre conclut en conséquence que le Nicaragua doit être admis à
intervenir, mais uniquement en ce qui concerne l’examen par la Chambre
du régime juridique des espaces maritimes situés à l’intérieur du golfe de
Fonseca, et à participer à la procédure en la présente affaire conformé-
ment à l’article 85 du Règlement de la Cour.

+ * +

48
DIFFÉREND (EL SALVADOR/HONDURAS) (ARRÊT) 137

105. Par ces motifs,

La CHAMBRE,

à l'unanimité,

1. Dit que la République du Nicaragua a établi qu’elle a un intérêt

d’ordre juridique susceptible d’être affecté par une partie de l’arrêt que
la Chambre rendra au fond en l’espèce, à savoir par la décision qu’elle
rendra sur le régime juridique des eaux du golfe de Fonseca, mais qu’elle
n’a pas établi l'existence d’un tel intérêt susceptible d’être affecté par
toute décision que la Chambre peut être requise de rendre en ce qui con-
cerne la délimitation de ces eaux, par toute décision sur la situation juri-
dique des espaces maritimes extérieurs au golfe ou par toute décision sur
la situation juridique des îles du golfe;
‘2. Décide en conséquence que la République du Nicaragua est autori-
sée à intervenir dans l'instance, conformément à l’article 62 du Statut,
dans la mesure, de la manière et aux fins spécifiées dans le présent arrêt,
mais ni davantage ni autrement.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le treize septembre mil neuf cent quatre-vingt-dix, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement du Nicaragua,
au Gouvernement d’El Salvador et au Gouvernement du Honduras.

Le président de la Chambre,

(Signé) José SETTE-CAMARA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. ODA, juge, joint à l’arrêt l’exposé de son opinion individuelle.

(Paraphé) J.S.C.
(Paraphé) E.V.O.

49
